 

 

 

 

OFFICE SPACE LEASE

 

 

 

BETWEEN

 

 

 

THE IRVINE COMPANY LLC

 

 

 

AND

 

 

 

Intercept Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

 

 

OFFICE SPACE LEASE

(Single Tenant)

 

 

 

THIS LEASE is made as of May 1, 2014, by and between THE IRVINE COMPANY LLC, a
Delaware limited liability company, hereafter called “Landlord,” and Intercept
Pharmaceuticals, Inc., a Delaware corporation, hereafter called “Tenant.”

 

 

ARTICLE I. BASIC LEASE PROVISIONS

 

 

Each reference in this Lease to the “Basic Lease Provisions” shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.

 

1.Tenant’s Trade Name: N/A

 



2. Premises: Suite No. 100   Address of Building: 4760 Eastgate Mall, San Diego,
CA 92121

 

 

Project Description (as shown on

Exhibit Y to this Lease):

Eastgate



(The Premises are more particularly described in Section 2.1).

 

3.Use of Premises: General office and for no other use.

 

4.Estimated Commencement Date: September 1, 2014

 

5.Lease Term: 60 months, plus such additional days as may be required to cause
this Lease to expire on the final day of the calendar month.

 

6.Basic Rent:

 

Months of Term

or Period

Monthly Rate Per Rentable Square Foot Monthly Basic Rent (rounded to the nearest
dollar) 1 to 6 $0.78 $36,660.00 7 to 12 $1.55 $72,850.00 13 to 24 $1.62
$76,140.00 25 to 36 $1.69 $79,430.00 37 to 48 $1.77 $83,190.00 49 to 60 $1.85
$86,950.00

 

7.Expense Recovery Period: Every twelve month period during the Term (or portion
thereof during the first and last Lease years) ending June 30.

 

8.Floor Area of Premises: approximately 47,000 rentable square feet

 

Floor Area of Building: approximately 47,000 rentable square feet

 

9.Letter of Credit: $874,000.00

 

10.Broker(s): Irvine Realty Company ("Landlord's Broker") and San Diego Office
Properties ("Tenant's Broker")

 

11.Parking: 188 parking spaces in accordance with the provisions set forth in
Exhibit C to this Lease.

 



1

 

 

 

12.Address for Payments and Notices:

 

LANDLORD

 

TENANT

 

Payment Address:

 

THE IRVINE COMPANY LLC

Department #9913

Los Angeles, CA 90084-9913

 

Notice Address:

 

THE IRVINE COMPANY LLC

550 Newport Center Drive

Newport Beach, CA 92660

Attn:   Senior Vice President, Property Operations

Irvine Office Properties

 

with a copy of notices to:

 

THE IRVINE COMPANY LLC

9191 Towne Center Drive, Suite 170

San Diego, CA, 92122

Attn: Property Manager

 

 

 

Intercept Pharmaceuticals, Inc.

4760 Eastgate Mall, Suite No. 100

San Diego, CA 92121

Attn. Robin Chapman

 

LIST OF LEASE EXHIBITS (All exhibits, riders and addenda attached to this Lease
are hereby incorporated into and made a part of this Lease):

 

Exhibit A Description of Premises Exhibit B Utilities and Services Exhibit C
Parking Exhibit D Tenant’s Insurance Exhibit E Rules and Regulations Exhibit F
Additional Provisions Exhibit G Letter of Credit Template Exhibit X Work Letter
Exhibit Y Project Description

 

 

 

 

2

 

ARTICLE II. PREMISES

 

SECTION 2.1. LEASED PREMISES. Landlord leases to Tenant and Tenant rents from
Landlord the premises shown in Exhibit A (the “Premises”), containing
approximately the floor area set forth in Item 8 of the Basic Lease Provisions
and known by the suite number identified in Item 2 of the Basic Lease
Provisions. The Premises are located in the building identified in Item 2 of the
Basic Lease Provisions (the “Building”), which is a portion of the project
described in Item 2 (the “Project”). If, upon completion of the space plans for
the Premises, Landlord’s architect or space planner determines that the rentable
square footage of the Premises differs from that set forth in the Basic Lease
Provisions, then Landlord shall so notify Tenant and the Basic Rent (as shown in
Item 6 of the Basic Lease Provisions) shall be promptly adjusted in proportion
to the change in square footage. Within five (5) days following Landlord’s
request, the parties shall memorialize the adjustments by executing an amendment
to this Lease prepared by Landlord.

 

SECTION 2.2. ACCEPTANCE OF PREMISES. Tenant acknowledges that neither Landlord
nor any representative of Landlord has made any representation or warranty with
respect to the Premises or the Building or the suitability or fitness of either
for any purpose, except as set forth in this Lease. The taking of possession or
use of the Premises by Tenant for any purpose other than construction shall
conclusively establish that the Premises and the Building were in satisfactory
condition and in conformity with the provisions of this Lease in all respects,
except for those matters which Tenant shall have brought to Landlord’s attention
on a written punch list. The list shall be limited to any items required to be
accomplished by Landlord under the Work Letter (if any) attached as Exhibit X,
and shall be delivered to Landlord within thirty (30) days after the term
(“Term”) of this Lease commences as provided in Article III below. Nothing
contained in this Section shall affect the commencement of the Term or the
obligation of Tenant to pay rent. Landlord shall diligently complete all punch
list items of which it is notified as provided above.

 

SECTION 2.3. BUILDING NAME, ADDRESS AND DEPICTION. Tenant shall not utilize any
name selected by Landlord from time to time for the Building and/or the Project
as any part of Tenant’s corporate or trade name. Landlord shall have the right
to change the name, number or designation of the Building or Project without
liability to Tenant with a reasonable prior written notice to Tenant. Tenant
shall not use any picture of the Building in its advertising, stationery or in
any other manner without a reasonable prior written consent of Landlord.

 

ARTICLE III. TERM

 

SECTION 3.1. GENERAL. The Term shall be for the period shown in Item 5 of the
Basic Lease Provisions. The Term shall commence (“Commencement Date”) on the
earlier of (a) the date the Premises are deemed ready for occupancy in
accordance with Section 3.2, or (b) the date Tenant commences its business
activities within the Premises. Promptly following request by Landlord, the
parties shall memorialize on a form provided by Landlord (the "Commencement
Memorandum") the actual Commencement Date and the expiration date (“Expiration
Date") of this Lease; should Tenant fail to execute and return the Commencement
Memorandum to Landlord within five (5) business days (or provide specific
written objections thereto within that period), then Landlord's determination of
the Commencement and Expiration Dates as set forth in the Commencement
Memorandum shall be conclusive.

 

SECTION 3.2. DELAY IN POSSESSION. If Landlord, for any reason whatsoever, cannot
deliver possession of the Premises to Tenant on or before the Estimated
Commencement Date set forth in Item 4 of the Basic Lease Provisions, this Lease
shall not be void or voidable nor shall Landlord be liable to Tenant for any
resulting loss or damage. However, Tenant shall not be liable for any rent and
the Commencement Date shall not occur until Landlord delivers possession of the
Premises and the Premises are in fact ready for occupancy as defined below,
except that if Landlord’s failure to so deliver possession is attributable to
any action or inaction by Tenant (including without limitation any Tenant Delay
described in the Work Letter, if any, attached to this Lease), then the Premises
shall be deemed ready for occupancy, and Landlord shall be entitled to full
performance by Tenant (including the payment of rent), as of the date Landlord
would have been able to deliver the Premises to Tenant but for Tenant’s
delay(s). Subject to the foregoing, the Premises shall be deemed ready for
occupancy if and when Landlord, to the extent applicable, (a) has put into
operation all building services essential for the use of the Premises by Tenant,
(b) has provided reasonable access to the Premises for Tenant so that they may
be used without unnecessary interference, (c) has substantially completed all
the work required to be done by Landlord in this Lease, and (d) has obtained
requisite governmental approvals to Tenant’s occupancy.

 

ARTICLE IV. RENT AND OPERATING EXPENSES

 

SECTION 4.1. BASIC RENT. From and after the Commencement Date, Tenant shall pay
to Landlord without deduction or offset a Basic Rent for the Premises in the
total amount shown (including subsequent adjustments, if any) in Item 6 of the
Basic Lease Provisions. If the Commencement Date is other than the first day of
a calendar month, any rental adjustment shown in Item 6 shall be deemed to occur
on the first day of the next calendar month following the specified monthly
anniversary of the Commencement Date. The rent shall be due and payable in
advance commencing on the Commencement Date and continuing thereafter on the
first day of each successive calendar month of the Term, as prorated for any
partial month. No demand, notice or invoice shall be required. An installment of
rent in the amount of one (1) full month’s Basic Rent at the initial rate
specified in Item 6 of the Basic Lease Provisions shall be delivered to Landlord
concurrently with Tenant’s execution of this Lease and shall be applied against
the Basic Rent first due hereunder; the next installment of Basic Rent shall be
due on the first day of the second calendar month of the Term, which installment
shall, if applicable, be appropriately prorated to reflect the amount prepaid
for that calendar month.

 



3

 

 

SECTION 4.2. OPERATING EXPENSE INCREASE.

 

(a)       From and after the Commencement Date, Tenant shall pay to Landlord, as
additional rent, Tenant's Share of all Operating Expenses, as defined in Section
(f) below, incurred by Landlord in the operation of the Building and the
Project. The term "Tenant's Share" means (i) 100% of the Operating Expenses
determined by Landlord to benefit or relate substantially to the Building, plus
(ii) that portion of any Operating Expenses (except any Operating Expenses
relating to the Building calculated as part of clause (i) of this definition)
determined by multiplying the cost of such item by a fraction, the numerator of
which is the Floor Area of the Premises and the denominator of which is the
total rentable square footage, as determined from time to time by Landlord, of
all or some of the buildings in the Project, for expenses determined by Landlord
in good faith to benefit or relate substantially to all or some of the buildings
in the Project rather than any specific building. In the event that Landlord
determines that the Premises or the Building incur a non-proportional benefit
from any expense, or is the non-proportional cause of any such expense, Landlord
may allocate a greater percentage of such Operating Expense to the Premises or
the Building, with the prior written approval of Tenant, which shall not
unreasonably be withheld.

 

(b)       Commencing prior to the start of the first full “Expense Recovery
Period” of the Lease (as defined in Item 7 of the Basic Lease Provisions), and
prior to the start of each full or partial Expense Recovery Period thereafter,
Landlord shall give Tenant a written estimate of the amount of Tenant's Share of
Operating Expenses for the applicable Expense Recovery Period. Tenant shall pay
the estimated amounts to Landlord in equal monthly installments, in advance,
concurrently with payments of Basic Rent. If Landlord has not furnished its
written estimate for any Expense Recovery Period by the time set forth above,
Tenant shall continue to pay monthly the estimated Tenant's Share of Operating
Expenses in effect during the prior Expense Recovery Period; provided that when
the new estimate is delivered to Tenant, Tenant shall, at the next monthly
payment date, pay any accrued estimated Tenant's Share of Operating Expenses
based upon the new estimate. Landlord may from time to time change the Expense
Recovery Period to reflect a calendar year or a new fiscal year of Landlord, as
applicable, in which event Tenant’s Share of Operating Expenses shall be
equitably prorated for any partial year.

 

(c)       Within one hundred twenty (120) days after the end of each Expense
Recovery Period, Landlord shall furnish to Tenant a statement (a “Reconciliation
Statement”) showing in reasonable detail the actual or prorated Tenant's Share
of Operating Expenses incurred by Landlord during such Expense Recovery Period,
and the parties shall within 30 days thereafter make any payment or allowance
necessary to adjust Tenant's estimated payments of Tenant's Share of Operating
Expenses, if any, to the actual Tenant's Share of Operating Expenses as shown by
the Reconciliation Statement. Any delay or failure by Landlord in delivering any
Reconciliation Statement shall not constitute a waiver of Landlord's right to
require Tenant to pay Tenant's Share of Operating Expenses pursuant hereto. Any
amount due Tenant shall be credited against installments next coming due under
this Exhibit B, and any deficiency shall be paid by Tenant together with the
next installment. Should Tenant fail to object in writing to Landlord's
determination of Tenant's Share of Operating Expenses within 60 days following
delivery of Landlord's Reconciliation Statement, Landlord's determination of
Tenant's Share of Operating Expenses for the applicable Expense Recovery Period
shall be conclusive and binding on Tenant for all purposes and any future claims
by Tenant to the contrary shall be barred.

 

(d)       Even though this Lease has terminated and the Tenant has vacated the
Premises, when the final determination is made of Tenant's Share of Operating
Expenses for the Expense Recovery Period in which this Lease terminates, the
final Reconciliation Statement after this Lease has terminated must be delivered
to Tenant within 120 days after such termination and Tenant shall within 30 days
of the receipt of the final Reconciliation Statement pay the entire increase
over the estimated Tenant's Share of Operating Expenses already paid.
Conversely, any overpayment by Tenant shall be rebated by Landlord to Tenant not
later than 30 days after such final determination. However, in lieu thereof,
Landlord may deliver a reasonable estimate of the anticipated reconciliation
amount to Tenant prior to the Expiration Date of the Term, in which event the
appropriate party shall fund the amount by the Expiration Date; provided,
however, for the avoidance of doubt, nothing in this sentence shall be construed
to limit the obligations of the Parties in relation to the final reconciliation
as set forth in this clause (d).

 

(e)       If, at any time during any Expense Recovery Period, any one or more of
the Operating Expenses are increased to a rate(s) or amount(s) in excess of the
rate(s) or amount(s) used in calculating the estimated Tenant's Share of
Operating Expenses for the year, then the estimate of Tenant's Share of
Operating Expenses may be increased by written notice from Landlord for the
month in which such rate(s) or amount(s) becomes effective and for all
succeeding months by an amount equal to the estimated amount of Tenant's Share
of the increase. Such notice shall be provided to Tenant at least 10 business
days prior to any such increase becoming effective. Landlord shall give Tenant
written notice of the amount or estimated amount of the increase, the month in
which the increase will become effective, Tenant’s Share thereof and the months
for which the payments are due. Tenant shall pay the increase to Landlord as
part of the Tenant’s monthly payments of estimated expenses as provided in
paragraph (b) above, commencing with the month in which effective.

 

(f)       The term "Operating Expenses" shall mean and include all Project
Costs, as defined in Section (g) below, and Property Taxes, as defined in
Section (h) below.

 



4

 

 

(g)       The term "Project Costs" shall mean all expenses of operation,
management, repair, replacement and maintenance of the Building and the Project,
including without limitation all appurtenant Common Areas (as defined in Section
6.2 of the Lease), and shall include the following charges by way of
illustration but not limitation: water and sewer charges; insurance premiums,
deductibles, or reasonable premium equivalents or deductible equivalents should
Landlord elect to self insure any risk that Landlord is authorized to insure
hereunder; license, permit, and inspection fees; light; power; window washing;
trash pickup; janitorial services to any interior Common Areas; heating,
ventilating and air conditioning; supplies; materials; equipment; tools;
reasonable fees for consulting services; access control/security costs,
inclusive of the reasonable cost of improvements made to enhance access control
systems and procedures; establishment of reasonable reserves for replacement of
the roof of the Building; costs incurred in connection with compliance with any
laws or changes in laws applicable to the Building or the Project after the
Commencement Date; the cost of any capital improvements or replacements (other
than tenant improvements for specific tenants) to the extent of the amortized
amount thereof over the useful life of such capital improvements or replacements
(or, if such capital improvements or replacements are anticipated to achieve a
cost savings as to the Operating Expenses, any shorter estimated period of time
over which the cost of the capital improvements or replacements would be
recovered from the estimated cost savings) calculated at a market cost of funds,
all as determined by Landlord, for each year of useful life or shorter recovery
period of such capital expenditure whether such capital expenditure occurs
during or prior to the Term, provided that Landlord, based on expert third party
advice, reasonably believes that such improvements will reduce operating expense
costs or improve the operating efficiency of the Building; costs associated with
the maintenance of an air conditioning, heating and ventilation service
agreement, and maintenance of any communications or networked data transmission
equipment, conduit, cabling, wiring and related telecommunications facilitating
automation and control systems, remote telecommunication or data transmission
infrastructure within the Building and/or the Project, and any other
maintenance, repair and replacement costs associated with such infrastructure;
capital costs associated with a requirement related to demands on utilities by
Tenant, including without limitation the cost to obtain additional voice, data
and modem connections; labor; reasonably allocated wages and salaries, fringe
benefits, and payroll taxes for administrative and other personnel directly
applicable to the Building and/or Project, including both Landlord's personnel
and outside personnel; any expense incurred pursuant to Sections 6.1, 6.2, 6.4,
7.2, and 10.2, and Exhibits B and C of the Lease; and reasonable and
market-competitive overhead and/or management fees for the professional
operation of the Project. It is understood and agreed that Project Costs may
include competitive charges for direct services (including, without limitation,
management and/or operations services) provided by any subsidiary, division or
affiliate of Landlord. Notwithstanding anything to the contrary above in this
Section 4.2(g), all Project Costs and Operating Expenses shall be subject to
Section 4.2(i) below.

 

(h)       The term "Property Taxes" as used herein shall include any form of
federal, state, county or local government or municipal taxes, fees, charges or
other impositions of every kind (whether general, special, ordinary or
extraordinary) related to the ownership, leasing or operation of the Premises,
Building or Project, including without limitation, the following: (i) all real
estate taxes or personal property taxes levied against the Premises, the
Building or Project, as such property taxes may be reassessed from time to time;
and (ii) other taxes, charges and assessments which are levied with respect to
this Lease or to the Building and/or the Project, and any improvements, fixtures
and equipment and other property of Landlord located in the Building and/or the
Project, (iii) all assessments and fees for public improvements, services, and
facilities and impacts thereon, including without limitation arising out of any
Community Facilities Districts, similar assessment districts, and any traffic
impact mitigation assessments or fees; (iv) any tax, surcharge or assessment
which shall be levied in addition to or in lieu of real estate or personal
property taxes, and (v) taxes based on the receipt of rent (including gross
receipts or sales taxes applicable to the receipt of rent), and (vi) costs and
expenses incurred in contesting the amount or validity of any Property Tax by
appropriate proceedings. Notwithstanding the foregoing, general net income or
franchise taxes imposed against Landlord shall be excluded.

 

(i)Notwithstanding the foregoing, Operating Expenses shall exclude the
following:

 

(i)Any ground lease rental;

 

(ii)Costs incurred by Landlord with respect to goods and services other than
parking (including utilities sold and supplied to tenants and occupants of the
Building or Project) to the extent that Landlord is entitled to reimbursement
for such costs other than through the Operating Expense pass-through provisions
of such tenants' lease;

 

(iii)Costs incurred by Landlord for repairs, replacements and/or restoration to
or of the Building or Project to the extent that Landlord is reimbursed by
insurance or condemnation proceeds or by tenants (other than through Operating
Expense pass-throughs), warrantors or other third persons;

 

(iv)Costs, including permit, license and inspection costs, incurred with respect
to the installation of tenant improvements made for other tenants in the
Building or Project or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
of the Building or Project;

 

(v)Costs arising from Landlord's charitable or political contributions;

 

(vi)Attorneys' fees and other costs and expenses incurred in connection with
negotiations or disputes with present or prospective tenants or other occupants
of the Building or Project, except those attorneys' fees and other costs and
expenses incurred in connection with negotiations, disputes or claims relating
to items of Operating Expenses related solely to the Premises, enforcement of
rules and regulations of the Building and such other matters relating to the
maintenance of standards required of Landlord under this Lease;

 



5

 

 

(vii)Capital expenditures as determined in accordance with generally accepted
accounting principles, consistently applied, except as otherwise provided in
subsection (f) above;

 

(viii)Brokers commissions, finders' fees, attorneys' fees, entertainment and
travel expenses and other costs incurred by Landlord in leasing or attempting to
lease space in the Building or Project;

 

(ix)Expenses in connection with services or other benefits which are not offered
to Tenant;

 

(x)Costs, fines or penalties incurred by Landlord due to the violation by
Landlord of (i) any governmental rule or regulation (provided that costs of
complying with any change in governmental requirements may be included unless
otherwise provided herein) or (ii) the terms and conditions of any lease of
space in the Building or Project;

 

(xi)Overhead and profit increments paid to subsidiaries or affiliates of
Landlord for services provided to the Building or Project to the extent the same
exceeds the costs that would generally be charged for such services if rendered
on a competitive basis (based upon a standard of similar office buildings in the
general market area of the Premises) by unaffiliated third parties capable of
providing such service;

 

(xii)Interest or principal payments on debt or amortization on any mortgage or
mortgages encumbering the Building or Project;

 

(xiii)Landlord's general corporate overhead, except as it relates to the
specific management of the Building or Project;

 

(xiv)Costs of installing the initial landscaping and the initial sculpture,
paintings and objects of art for the Building and Project; and

 

(xv)Advertising expenditures.

 

SECTION 4.3. SECURITY DEPOSIT. [Intentionally omitted.]

 

SECTION 4.4. LETTER OF CREDIT. Landlord agrees that in lieu of a cash Security
Deposit, Tenant may deliver to Landlord, concurrently with Tenant's execution of
this Lease, a letter of credit in the amount stated in Item 9 of the Basic Lease
Provisions, which letter of credit shall be in form and with the substance of
Exhibit G attached hereto. The letter of credit shall be issued by a financial
institution acceptable to Landlord with a branch in San Diego County,
California, at which draws on the letter of credit will be accepted. The letter
of credit shall provide for automatic yearly renewals throughout the Term of
this Lease and shall have an outside expiration date (if any) that is not
earlier than 30 days after the expiration of the Lease Term. In the event the
letter of credit is not continuously renewed through the period set forth above,
or upon any breach under this Lease by Tenant, including specifically Tenant's
failure to pay Rent or to abide by its obligations under Sections 7.1 and 15.3
below, Landlord shall be entitled to draw upon said letter of credit by the
issuance of Landlord's sole written demand to the issuing financial institution.
Any such draw shall be without waiver of any rights Landlord may have under this
Lease or at law or in equity as a result of any default hereunder by Tenant.
Notwithstanding the foregoing, provided Tenant is not at such time in default
hereunder, Landlord shall authorize reductions to the Letter of Credit
hereunder, (i) in the amount of $259,451.67 as of January 1, 2016, (ii) in the
amount of $259,451.67 as of January 1, 2017, and (iii) in the amount of
$259,451.67 as of January 1, 2018.

 

ARTICLE IV. USES

 

SECTION 5.1. USE. Tenant shall use the Premises only for the purposes stated in
Item 3 of the Basic Lease Provisions. The parties agree that any contrary use
shall be deemed to cause material and irreparable harm to Landlord and shall
entitle Landlord to injunctive relief in addition to any other available remedy.
The uses prohibited under this Lease shall include, without limitation, use of
the Premises or a portion thereof for (i) offices of any agency or bureau of the
United States or any state or political subdivision thereof; (ii) offices or
agencies of any foreign governmental or political subdivision thereof; (iii)
offices of any health care professionals or service organization; (iv) schools,
temporary employment agencies or other training facilities which are not
ancillary to corporate, executive or professional office use; (v) retail or
restaurant uses; or (vi) communications firms such as radio and/or television
stations. Landlord acknowledges that Tenant is a life sciences company engaged
in developing and marketing therapeutics. Notwithstanding the foregoing, Tenant
acknowledges Tenant’s use of the Premises shall be in accordance with Section 3
of Article I of this Lease. Tenant shall not do or permit anything to be done in
or about the Premises which will in any way interfere with the rights or quiet
enjoyment of other occupants of the Building or the Project, or use or allow the
Premises to be used for any unlawful purpose, nor shall Tenant permit any
nuisance or commit any waste in the Premises or the Project. Tenant shall not do
or permit to be done anything which will invalidate or increase the cost of any
insurance policy(ies) covering the Building, the Project and/or their contents,
and shall comply with all applicable insurance underwriters rules. Tenant shall
comply at its expense with all present and future laws, ordinances and
requirements of all governmental authorities that pertain to Tenant or its use
of the Premises, including without limitation all federal and state occupational
health and safety and handicap access requirements, whether or not Tenant’s
compliance will necessitate expenditures or interfere with its use and enjoyment
of the Premises. Tenant shall not generate, handle, store or dispose of
hazardous or toxic materials (as such materials may be identified in any
federal, state or local law or regulation) in the Premises or Project without
the prior written consent of Landlord; provided that the foregoing shall not be
deemed to proscribe the use by Tenant of customary office supplies in normal
quantities or the storage of adequate quantities of any drugs or drug candidates
of Tenant for its ordinary business purposes, so long as such use comports with
all applicable laws. Tenant agrees that it shall promptly complete and deliver
to Landlord any disclosure form regarding hazardous or toxic materials that may
be required by any governmental agency. Tenant shall also, from time to time
upon request by Landlord, execute such affidavits concerning Tenant’s best
knowledge and belief regarding the presence of hazardous or toxic materials in
the Premises. Landlord shall have the right at any time to perform an assessment
of the environmental condition of the Premises and of Tenant’s compliance with
this Section. As part of any such assessment, Landlord shall have the right,
upon reasonable prior notice to Tenant, to enter and inspect the Premises and to
perform tests, provided those tests are performed in a manner that minimizes
disruption to Tenant. Tenant will cooperate with Landlord in connection with any
assessment by, among other things, promptly responding to inquiries and
providing relevant documentation and records. The reasonable cost of the
assessment/testing shall be reimbursed by Tenant to Landlord if such
assessment/testing determines that Tenant failed to comply with the requirements
of this Section. In all events Tenant shall indemnify each of the “Indemnified
Parties” (as defined in Section 10.3) in the manner elsewhere provided in this
Lease from any release of hazardous or toxic materials caused by Tenant, its
agents, employees, contractors, subtenants or licensees. The foregoing covenants
shall survive the expiration or earlier termination of this Lease.

 

6

 



 

SECTION 5.2. SIGNS. [Intentionally omitted.]

 

SECTION 5.3 HAZARDOUS MATERIALS. Tenant shall not generate, handle, store or
dispose of hazardous or toxic materials (as such materials may be identified in
any federal, state or local law or regulation) in the Premises or Project
without the prior written consent of Landlord; provided that the foregoing shall
not be deemed to proscribe the use by Tenant of customary office supplies in
normal quantities so long as such use comports with all applicable laws.

 

ARTICLE VI. LANDLORD SERVICES

 

SECTION 6.1. UTILITIES AND SERVICES. Landlord and Tenant shall be responsible to
furnish those utilities and services to the Premises to the extent provided in
Exhibit B, subject to the conditions and payment obligations and standards set
forth in this Lease. Landlord shall not be liable for any failure to furnish any
services or utilities when the failure is the result of any accident or other
cause beyond Landlord’s reasonable control, nor shall Landlord be liable for
damages resulting from power surges or any breakdown in telecommunications
facilities or services beyond Landlord’s reasonable control. However, if the
Premises, or a material portion of the Premises, are made untenantable for a
period in excess of 5 consecutive business days as a result of a service
interruption that is reasonably within the control of Landlord to correct, then
Tenant, as its sole remedy, shall be entitled to receive an abatement of rent
payable hereunder during the period beginning on the 6th consecutive business
day of the service interruption and ending on the day the service has been
restored. Landlord’s temporary inability to furnish any services or utilities
shall not entitle Tenant to any damages, relieve Tenant of the obligation to pay
rent or constitute a constructive or other eviction of Tenant, except that
Landlord shall diligently attempt to restore the service or utility promptly.
Tenant shall comply with all rules and regulations which Landlord may reasonably
establish for the provision of services and utilities, and shall cooperate with
all reasonable conservation practices established by Landlord. Landlord shall at
all reasonable times have free access to all electrical and mechanical
installations of Landlord.

 

SECTION 6.2. OPERATION AND MAINTENANCE OF COMMON AREAS. During the Term,
Landlord shall operate all Common Areas within the Project. The term “Common
Areas” shall mean all areas within the Project which are not held for exclusive
use by persons entitled to occupy space, and all other appurtenant areas and
improvements provided by Landlord for the common use of Landlord and tenants and
their respective employees and invitees, including without limitation parking
areas and structures, driveways, sidewalks, loading docks, landscaped and
planted areas, hallways and interior stairwells not located within the premises
of any tenant, common entrances and lobbies, elevators, and restrooms not
located within the premises of any tenant.

 

SECTION 6.3. USE OF COMMON AREAS. The occupancy by Tenant of the Premises shall
include the use of the Common Areas in common with Landlord and with all others
for whose convenience and use the Common Areas may be provided by Landlord,
subject, however, to compliance with all rules and regulations as are prescribed
from time to time by Landlord. Tenant shall have the nonexclusive right in
common with Landlord, other present and future owners, other tenants, and their
respective agents, employees, customers, licensees and subtenants, to use the
Common Areas during the entire term of this Lease, or any extension thereof,
provided, however, that Landlord shall at all times during the Term have
exclusive control of the Common Areas, and may restrain or permit any use or
occupancy, except as otherwise provided in this Lease or in Landlord’s rules and
regulations. Tenant shall keep the Common Areas clear of any obstruction or
unauthorized use related to Tenant’s operations. Landlord may temporarily close
any portion of the Common Areas for repairs, remodeling and/or alterations, to
prevent a public dedication or the accrual of prescriptive rights, or for any
other reasonable purpose. Landlord shall keep the Common Areas in a neat, clean
and orderly condition.

 

SECTION 6.4. PARKING. Parking shall be provided in accordance with the
provisions set forth in Exhibit C to this Lease.

 

SECTION 6.5. CHANGES AND ADDITIONS BY LANDLORD. Landlord reserves the right to
make alterations or additions to the Building or the Project, or to the
attendant fixtures, equipment and Common Areas. No change shall entitle Tenant
to any abatement of rent or other claim against Landlord, provided that the
change does not materially and adversely affect Tenant’s rights provided
hereunder with respect to the use of the Premises in any way.

 



7

 

 

ARTICLE VII. MAINTAINING THE PREMISES

 

SECTION 7.1. TENANT’S MAINTENANCE AND REPAIR. Subject to Article XI and Section
7.2, Tenant at its sole expense shall make all repairs necessary to keep the
Premises and all improvements and fixtures therein in the condition as existed
on the Commencement Date (or on any later date that the applicable improvements
may have been installed), excepting ordinary wear and tear. Excluding any
repairs that Landlord is specifically obligated to make under Section 7.2 below,
Tenant’s maintenance obligation shall include without limitation all appliances,
non-building standard lighting/electrical systems, and plumbing fixtures and
installations located within the Premises, together with any supplemental HVAC
equipment servicing only the Premises. All repairs shall be at least equal in
quality to the original work, shall be made only by a licensed, bonded
contractor approved in writing in advance by Landlord and shall be made only at
the time or times approved by Landlord. Any contractor utilized by Tenant shall
be subject to Landlord’s standard requirements for contractors, as modified from
time to time. Landlord may impose reasonable restrictions and requirements with
respect to repairs, as provided in Section 7.3, and the provisions of Section
7.4 shall apply to all repairs. Alternatively, should Landlord or its management
agent agree to make a repair on behalf of Tenant and at Tenant’s request, Tenant
shall promptly reimburse Landlord as additional rent for all costs incurred
(including the standard coordination fee of Landlord’s management agent) upon
submission of an invoice.

 

SECTION 7.2. LANDLORD’S MAINTENANCE AND REPAIR. Subject to Article XI, Landlord
shall provide service, maintenance and repair with respect to the heating,
ventilating and air conditioning (“HVAC”) equipment of the Building (exclusive
of any supplemental HVAC equipment servicing only the Premises) and shall
maintain in good repair the Common Areas, roof, foundations, footings, the
exterior surfaces of the exterior walls of the Building (including exterior
glass), and the structural, electrical, mechanical and plumbing systems of the
Building (including elevators, if any, servicing the Building). Landlord shall
have the right to employ or designate any reputable person or firm, including
any employee or agent of Landlord or any of Landlord’s affiliates or divisions,
to perform any service, repair or maintenance function. Landlord need not make
any other improvements or repairs except as specifically required under this
Lease, and nothing contained in this Section shall limit Landlord’s right to
reimbursement from Tenant for maintenance, repair costs and replacement costs as
provided elsewhere in this Lease. Tenant understands that it shall not make
repairs at Landlord’s expense or by rental offset. Except as provided in
Sections 11.1 and 12.1 below, there shall be no abatement of rent and no
liability of Landlord by reason of any injury to or interference with Tenant’s
business arising from the making of any repairs, alterations or improvements to
any portion of the Building, including repairs to the Premises, nor shall any
related activity by Landlord constitute an actual or constructive eviction;
provided, however, that in making repairs, alterations or improvements, Landlord
shall interfere as little as reasonably practicable with the conduct of Tenant’s
business in the Premises.

 

SECTION 7.3. ALTERATIONS. Except for alteration projects costing less than
$5,000.00 and satisfying the criteria in the next following sentence (which work
shall require notice to Landlord, but not Landlord’s consent), Tenant shall make
no alterations, additions or improvements to the Premises without the prior
written consent of Landlord. Landlord’s consent shall not be unreasonably
withheld as long as the proposed changes do not affect the structural,
electrical or mechanical components or systems of the Building, are not visible
from the exterior of the Premises, and utilize only building standard materials.
Landlord may impose, as a condition to its consent, any requirements that
Landlord in its discretion may deem reasonable or desirable, including but not
limited to a requirement that all work be covered by a lien and completion bond
satisfactory to Landlord and requirements as to the manner, time, and contractor
for performance of the work. Without limiting the generality of the foregoing,
Tenant shall use Landlord’s designated mechanical and electrical contractors for
all work affecting the mechanical or electrical systems of the Building. Should
Tenant perform any work that would necessitate any ancillary Building
modification or other expenditure by Landlord, then Tenant shall promptly fund
the cost thereof to Landlord. Tenant shall obtain all required permits for the
work and shall perform the work in compliance with all applicable laws,
regulations and ordinances, and Landlord shall be entitled to a supervision fee
in the amount of five percent (5%) of the cost of the work. Under no
circumstances shall Tenant make any improvement which incorporates
asbestos-containing construction materials into the Premises. In no event shall
Tenant prosecute any alteration work that results in picketing or labor
demonstrations in or about the Building or Project. Any request for Landlord’s
consent shall be made in writing and shall contain architectural plans
describing the work in detail reasonably satisfactory to Landlord. Landlord may
elect to cause its architect to review Tenant’s architectural plans, and the
reasonable cost of that review shall be reimbursed by Tenant. Should the work
proposed by Tenant modify the internal configuration of the Premises, then
Tenant shall, at its expense, furnish Landlord with as-built drawings and CAD
disks compatible with Landlord’s systems. Unless Landlord otherwise agrees in
writing, all alterations, additions or improvements affixed to the Premises
(excluding moveable trade fixtures and furniture) shall become the property of
Landlord and shall be surrendered with the Premises at the end of the Term,
except that Landlord may, by notice to Tenant given at the time of Landlord’s
consent to the alteration or improvement, require Tenant to remove by the
Expiration Date, or sooner termination date of this Lease, all or any
alterations, decorations, fixtures, additions, improvements and the like
installed either by Tenant or by Landlord at Tenant’s request. Tenant shall
repair any damage to the Premises arising from that removal and restore the
affected area to its pre-existing condition, reasonable wear and tear excepted.
Landlord may require Tenant to remove an improvement provided as part of the
initial build-out pursuant to Exhibit X, if any, if and only if the improvement
is a non-building standard item and Tenant is notified of the requirement prior
to the build-out. Except as otherwise provided in this Lease or in any Exhibit
to this Lease, should Landlord make any alteration or improvement to the
Premises at the request of Tenant, Landlord shall be entitled to prompt payment
from Tenant of the cost thereof, inclusive of the standard coordination fee of
Landlord’s management agent.

 

SECTION 7.4. MECHANIC’S LIENS. Tenant shall keep the Premises free from any
liens arising out of any work performed, materials furnished, or obligations
incurred by or for Tenant. Upon request by Landlord, Tenant shall promptly cause
any such lien to be released by posting a bond in accordance with California
Civil Code Section 3143 or any successor statute. In the event that Tenant shall
not, within thirty (30) days following the imposition of any lien, cause the
lien to be released of record by payment or posting of a proper bond, Landlord
shall have, in addition to all other available remedies, the right to cause the
lien to be released by any means it deems proper, including payment of or
defense against the claim giving rise to the lien. All expenses so incurred by
Landlord, including Landlord’s attorneys’ fees, shall be reimbursed by Tenant
promptly following Landlord’s demand, together with interest from the date of
payment by Landlord at the maximum rate permitted by law until paid. Tenant
shall give Landlord no less than twenty (20) days’ prior notice in writing
before commencing construction of any kind on the Premises so that Landlord may
post and maintain notices of nonresponsibility on the Premises.

 



8

 

 

SECTION 7.5. ENTRY AND INSPECTION. Landlord shall at all reasonable times with
reasonable prior notice (except in the event of an emergency) have the right to
enter the Premises to inspect them, to supply services in accordance with this
Lease, to protect the interests of Landlord in the Premises, to make repairs and
renovations as reasonably deemed necessary by Landlord, and to submit the
Premises to prospective or actual purchasers or encumbrance holders (or, during
the final twelve months of the Term or when an uncured Tenant default exists, to
prospective tenants), all without being deemed to have caused an eviction of
Tenant and without abatement of rent except as provided elsewhere in this Lease.
Landlord shall at all times have and retain a key which unlocks all of the doors
in the Premises, excluding Tenant’s vaults and safes, and Landlord shall have
the right to use any and all means which Landlord may deem proper to open the
doors in an emergency in order to obtain entry to the Premises, and any entry to
the Premises obtained by Landlord shall not under any circumstances be deemed to
be a forcible or unlawful entry into, or a detainer of, the Premises, or any
eviction of Tenant from the Premises.

 

SECTION 7.6. SPACE PLANNING AND SUBSTITUTION [Intentionally omitted.]

 

 

ARTICLE VIII. TAXES AND ASSESSMENTS ON TENANT’S PROPERTY

 

 

Tenant shall be liable for and shall pay before delinquency, all taxes and
assessments levied against all personal property of Tenant located in the
Premises. When possible Tenant shall cause its personal property to be assessed
and billed separately from the real property of which the Premises form a part.
If any taxes on Tenant’s personal property are levied against Landlord or
Landlord’s property and if Landlord pays the same, or if the assessed value of
Landlord’s property is increased by the inclusion of a value placed upon the
personal property of Tenant and if Landlord pays the taxes based upon the
increased assessment, Tenant shall pay to Landlord the taxes so levied against
Landlord or the proportion of the taxes resulting from the increase in the
assessment.

 

ARTICLE IX. ASSIGNMENT AND SUBLETTING

 

SECTION 9.1. RIGHTS OF PARTIES.

 

(a)       Except as otherwise specifically provided herein, Tenant may not,
either voluntarily or by operation of law, assign, sublet, encumber, or
otherwise transfer all or any part of Tenant’s interest in this Lease, or permit
the Premises to be occupied by anyone other than Tenant, without Landlord’s
prior written consent, which consent shall not unreasonably be withheld or
delayed in accordance with the provisions of Section 9.1(c). For purposes of
this Lease, references to any subletting, sublease or variation thereof shall be
deemed to apply not only to a sublease effected directly by Tenant, but also to
a sub-subletting or an assignment of subtenancy by a subtenant at any level. No
assignment (whether voluntary, involuntary or by operation of law) and no
subletting shall be valid or effective without Landlord’s prior written consent
and, at Landlord’s election, shall constitute a material default of this Lease.
Landlord shall not be deemed to have given its consent to any assignment or
subletting by any other course of action, including its acceptance of any name
for listing in the Building directory. To the extent not prohibited by
provisions of the Bankruptcy Code, 11 U.S.C. Section 101 et seq. (the
“Bankruptcy Code”), including Section 365(f)(1), Tenant on behalf of itself and
its creditors, administrators and assigns waives the applicability of Section
365(e) of the Bankruptcy Code unless the proposed assignee of the Trustee for
the estate of the bankrupt meets Landlord’s standard for consent as set forth in
Section 9.1(c) of this Lease. If this Lease is assigned to any person or entity
pursuant to the provisions of the Bankruptcy Code, any and all monies or other
considerations to be delivered in connection with the assignment shall be
delivered to Landlord, shall be and remain the exclusive property of Landlord
and shall not constitute property of Tenant or of the estate of Tenant within
the meaning of the Bankruptcy Code. Any person or entity to which this Lease is
assigned pursuant to the provisions of the Bankruptcy Code shall be deemed to
have assumed all of the obligations arising under this Lease on and after the
date of the assignment, and shall upon demand execute and deliver to Landlord an
instrument confirming that assumption.

 

(b)       The sale of all or substantially all of the assets of Tenant (other
than bulk sales in the ordinary course of business) shall be deemed an
assignment within the meaning and provisions of this Article.

 

(c)       Except as otherwise specifically provided herein, if Tenant or any
subtenant hereunder desires to transfer an interest in this Lease, Tenant shall
first notify Landlord and request in writing Landlord’s consent to the transfer.
Tenant shall also submit in writing to Landlord: (i) the name and address of the
proposed transferee; (ii) the nature of any proposed subtenant’s or assignee’s
business to be carried on in the Premises; (iii) the terms and provisions of any
proposed sublease or assignment (including without limitation the rent and other
economic provisions, term, improvement obligations and commencement date); (iv)
evidence that the proposed assignee or subtenant will comply with the
requirements of Exhibit D to this Lease; and (v) any other information requested
by Landlord and reasonably related to the transfer. Except as provided in
Subsection (d) of this Section, Landlord shall not unreasonably withhold or
delay its consent, provided: (1) the use of the Premises will be consistent with
the provisions of this Lease and with Landlord’s commitment to other tenants of
the Building and Project; (2) any proposed subtenant or assignee demonstrates
that it is financially responsible by submission to Landlord of all reasonable
information as Landlord may request concerning the proposed subtenant or
assignee, including, but not limited to, a balance sheet of the proposed
subtenant or assignee as of a date within ninety (90) days of the request for
Landlord’s consent and statements of income or profit and loss of the proposed
subtenant or assignee for the two-year period preceding the request for
Landlord’s consent; (3) the proposed subtenant or assignee is, in Landlord's
good faith determination, appropriate for tenancy in a first class office
project; (4) the proposed assignee or subtenant is neither an existing tenant or
occupant of the Building or Project nor a prospective tenant with whom Landlord
has been actively negotiating; and (5) the proposed transferee is not an SDN (as
defined below) and will not impose additional burdens or security risks on
Landlord. If Landlord consents to the proposed transfer, then the transfer may
be effected within ninety (90) days after the date of the consent upon the terms
described in the information furnished to Landlord; provided that any material
change in the terms shall be subject to Landlord’s consent as set forth in this
Section. Landlord shall approve or disapprove any requested transfer within
thirty (30) days following receipt of Tenant’s written notice and the
information set forth above. Tenant shall pay to Landlord a transfer fee of Five
Hundred Dollars ($500.00) if and when any transfer request submitted by Tenant
is approved.

 



9

 

 

(d)       Notwithstanding the provisions of Subsection (c) above, in lieu of
consenting to a proposed assignment or subletting of the entire Premises to
other than a Tenant Affiliate, Landlord may elect to (i) sublease the Premises
(or the portion proposed to be subleased), or take an assignment of Tenant’s
interest in this Lease, upon the same terms as offered to the proposed subtenant
or assignee (excluding terms relating to the purchase of personal property, the
use of Tenant’s name or the continuation of Tenant’s business), or (ii)
terminate this Lease as to the portion of the Premises proposed to be subleased
or assigned with a proportionate abatement in the rent payable under this Lease,
effective on the date that the proposed sublease or assignment would have
commenced. Landlord may thereafter, at its option, assign or re-let any space so
recaptured to any third party, including without limitation the proposed
transferee identified by Tenant.

 

(e)       Should any assignment or subletting occur, Tenant shall promptly pay
or cause to be paid to Landlord, as additional rent, fifty percent (50%) of any
amounts paid by the assignee or subtenant, however described and whether funded
during or after the Lease Term, to the extent such amounts are in excess of the
sum of (i) the scheduled rental sums payable by Tenant hereunder (or, in the
event of a subletting of only a portion of the Premises, the rent allocable to
such portion as reasonably determined by Landlord) and (ii) the direct
out-of-pocket costs, as evidenced by third party invoices provided to Landlord,
incurred by Tenant to effect the transfer, which costs shall be amortized over
the remaining Term of this Lease or, if shorter, over the term of the sublease.
Upon request by Landlord, Tenant and all other parties to the transfer shall
memorialize in writing the amounts to be paid pursuant to this paragraph.

 

(f)       Notwithstanding the foregoing, provided Tenant is not then in default
hereunder, Tenant may, without Landlord's prior consent but with prior written
notice to Landlord and subject to the provisions of Section 9.2, assign or
transfer its right, title and interest in this Lease or sublease the Premises to
any of the following: (i) any entity resulting from a merger or consolidation
with Tenant; (ii) any entity succeeding to the business and assets of Tenant
(including a sale of all or substantially all of the Tenant’s assets); or (iii)
any entity controlling, controlled by, or under common control with, Tenant
(collectively, "Tenant Affiliate"). Promptly following the effectiveness of any
such transfer, Tenant shall provide to Landlord copies of all pertinent transfer
documents and such other information pertaining thereto as Landlord may
reasonably request. Landlord’s prior consent shall not be required for the
infusion of additional equity capital in Tenant or an initial public offering of
equity securities of Tenant under the Securities Act of 1933, as amended, which
results in Tenant's stock being traded on a national securities exchange,
including, but not limited to, the NYSE, the NASDAQ Stock Market or the NASDAQ
Small Cap Market System.

 

SECTION 9.2. EFFECT OF TRANSFER. No subletting or assignment, even with the
consent of Landlord, shall relieve Tenant, or any successor-in-interest to
Tenant hereunder, of its obligation to pay rent and to perform all its other
obligations under this Lease. Moreover, Tenant shall indemnify and hold Landlord
harmless, as provided in Section 10.3, for any act or omission by an assignee or
subtenant. Each assignee, other than Landlord, shall be deemed to assume all
obligations of Tenant under this Lease and shall be liable jointly and severally
with Tenant for the payment of all rent, and for the due performance of all of
Tenant’s obligations, under this Lease. Such joint and several liability shall
not be discharged or impaired by any subsequent modification or extension of
this Lease to the extent that Tenant has expressly agreed to any such
modification or extension. No transfer shall be binding on Landlord unless any
document memorializing the transfer is delivered to Landlord, both the
assignee/subtenant and Tenant deliver to Landlord an executed consent to
transfer instrument prepared by Landlord and consistent with the requirements of
this Article, and the assignee/subtenant independently complies with all of the
insurance requirements of Tenant as set forth in Exhibit D and evidence thereof
is delivered to Landlord. The acceptance by Landlord of any payment due under
this Lease from any other person shall not be deemed to be a waiver by Landlord
of any provision of this Lease or to be a consent to any transfer. Consent by
Landlord to one or more transfers shall not operate as a waiver or estoppel to
the future enforcement by Landlord of its rights under this Lease.

 

SECTION 9.3. SUBLEASE REQUIREMENTS. The following terms and conditions shall
apply to any subletting by Tenant of all or any part of the Premises and shall
be included in each sublease:

 

(a)       Tenant hereby irrevocably assigns to Landlord all of Tenant’s interest
in all rentals and income arising from any sublease of the Premises, and
Landlord may collect such rent and income and apply same toward Tenant’s
obligations under this Lease; provided, however, that until a default occurs in
the performance of Tenant’s obligations under this Lease, Tenant shall have the
right to receive and collect the sublease rentals. Landlord shall not, by reason
of this assignment or the collection of sublease rentals, be deemed liable to
the subtenant for the performance of any of Tenant’s obligations under the
sublease. Tenant hereby irrevocably authorizes and directs any subtenant, upon
receipt of a written notice from Landlord stating that an uncured default exists
in the performance of Tenant’s obligations under this Lease, to pay to Landlord
all sums then and thereafter due under the sublease. Tenant agrees that the
subtenant may rely on that notice without any duty of further inquiry and
notwithstanding any notice or claim by Tenant to the contrary. Tenant shall have
no right or claim against the subtenant or Landlord for any rentals so paid to
Landlord. In the event Landlord collects amounts from subtenants that exceed the
total amount then due from Tenant hereunder, Landlord shall promptly remit the
excess to Tenant.

 



10

 

 

(b)       In the event of the termination of this Lease, Landlord may, at its
sole option, take over Tenant’s entire interest in any sublease and, upon notice
from Landlord, the subtenant shall attorn to Landlord. In no event, however,
shall Landlord be liable for any previous act or omission by Tenant under the
sublease or for the return of any advance rental payments or deposits under the
sublease that have not been actually delivered to Landlord, nor shall Landlord
be bound by any sublease modification executed without Landlord’s consent or for
any advance rental payment by the subtenant in excess of one month’s rent. The
general provisions of this Lease, including without limitation those pertaining
to insurance and indemnification, shall be deemed incorporated by reference into
the sublease despite the termination of this Lease.

 

(c)       Tenant agrees that Landlord may, at its sole option, authorize a
subtenant of the Premises to cure a default by Tenant under this Lease. Should
Landlord accept such cure, the subtenant shall have a right of reimbursement and
offset from and against Tenant under the applicable sublease.

 

ARTICLE X. INSURANCE AND INDEMNITY

 

SECTION 10.1. TENANT’S INSURANCE. Tenant, at its sole cost and expense, shall
provide and maintain in effect the insurance described in Exhibit D. Evidence of
that insurance must be delivered to Landlord prior to the Commencement Date.

 

SECTION 10.2. LANDLORD’S INSURANCE. Landlord may, at its election, provide any
or all of the following types of insurance, with or without deductible and in
amounts and coverages as may be determined by Landlord in its discretion:
property insurance, subject to standard exclusions, covering the Building or
Project, and such other risks as Landlord or its mortgagees may from time to
time deem appropriate, and commercial general liability coverage. Landlord shall
not be required to carry insurance of any kind on any tenant improvements or
alterations in the Premises installed by Tenant or its contractors or otherwise
removable by Tenant (collectively, "Tenant Installations"), as well as any trade
fixtures, furnishings, equipment, interior plate glass, signs and all items of
personal property in the Premises, and Landlord shall not be obligated to repair
or replace any of the foregoing items should damage occur. All proceeds of
insurance maintained by Landlord upon the Building and Project shall be the
property of Landlord, whether or not Landlord is obligated to or elects to make
any repairs.

 

SECTION 10.3. TENANT’S INDEMNITY. To the fullest extent permitted by law, but
subject to Section 10.5 below, Tenant shall defend, indemnify and hold harmless
Landlord, its agents, lenders, and any and all affiliates of Landlord
(collectively, the “Indemnified Parties”), from and against any and all claims,
liabilities, costs or expenses arising either before or after the Commencement
Date from Tenant’s use or occupancy of the Premises, the Building or the Common
Areas, or from the conduct of its business, or from any activity, work, or thing
done, permitted or suffered by Tenant or its agents, employees, subtenants,
vendors, contractors, invitees or licensees in or about the Premises, the
Building or the Common Areas, or from any default in the performance of any
obligation on Tenant’s part to be performed under this Lease, or from any act or
negligence of Tenant or its agents, employees, subtenants, vendors, contractors,
invitees or licensees. Landlord may, at its option, require Tenant to assume
Landlord’s defense in any action covered by this Section through counsel
reasonably satisfactory to Landlord.

 

SECTION 10.4. LANDLORD’S NONLIABILITY. Except to the extent caused by the
negligence or willful misconduct of Landlord or its agents, employees or
contractors (but subject to the provisions of Section 10.5 below), Landlord
shall not be liable to Tenant, its employees, agents and invitees, and Tenant
hereby waives all claims against Landlord, its employees and agents for loss of
or damage to any property, or any injury to any person, or loss or interruption
of business or income, resulting from any condition including, but not limited
to, fire, explosion, falling plaster, steam, gas, electricity, water or rain
which may leak or flow from or into any part of the Premises or from the
breakage, leakage, obstruction or other defects of the pipes, sprinklers, wires,
appliances, plumbing, air conditioning, electrical works or other fixtures in
the Building, whether the damage or injury results from conditions arising in
the Premises or in other portions of the Building. It is understood that any
such condition may require the temporary evacuation or closure of all or a
portion of the Building. Should Tenant elect to receive any service from a
concessionaire, licensee or third party tenant of Landlord, Tenant shall not
seek recourse against Landlord for any breach or liability of that service
provider. Neither Landlord nor its agents shall be liable for interference with
light or other similar intangible interests. Tenant shall immediately notify
Landlord in case of fire or accident in the Premises, the Building or the
Project and of defects in any improvements or equipment.

 

       SECTION 10.5. WAIVER OF SUBROGATION. Landlord and Tenant each hereby
waives all rights of recovery against the other on account of loss and damage
occasioned to the property of such waiving party to the extent that the waiving
party is entitled to proceeds for such loss and damage under any property
insurance policies carried or otherwise required to be carried by this Lease. By
this waiver it is the intent of the parties that neither Landlord nor Tenant
shall be liable to any insurance company (by way of subrogation or otherwise)
insuring the other party for any loss or damage insured against under any
property insurance policies, even though such loss or damage might be occasioned
by the negligence of such party, its agents, employees, contractors or invitees.
The foregoing waiver by Tenant shall also inure to the benefit of Landlord's
management agent for the Building.

 

ARTICLE XI. DAMAGE OR DESTRUCTION

 

SECTION 11.1. RESTORATION.

 

(a)       If the Building is damaged as the result of an event of casualty, then
subject to the provisions below, Landlord shall repair that damage as soon as
reasonably possible unless: (i) Landlord reasonably determines that the cost of
repair would exceed ten percent (10%) of the full replacement cost of the
Building (“Replacement Cost”) and the damage is not covered by Landlord’s fire
and extended coverage insurance (or by a normal extended coverage policy should
Landlord fail to carry that insurance); or (ii) Landlord reasonably determines
that the cost of repair would exceed twenty-five percent (25%) of the
Replacement Cost; or (iii) Landlord reasonably determines that the cost of
repair would exceed ten percent (10%) of the Replacement Cost and the damage
occurs during the final twelve (12) months of the Term. Should Landlord elect
not to repair the damage for one of the preceding reasons, Landlord shall so
notify Tenant in the “Casualty Notice” (as defined below), and this Lease shall
terminate as of the date of delivery of that notice.

 



11

 

 

(b)       As soon as reasonably practicable following the casualty event but not
later than sixty (60) days thereafter, Landlord shall notify Tenant in writing
(“Casualty Notice”) of Landlord’s election, if applicable, to terminate this
Lease. If this Lease is not so terminated, the Casualty Notice shall set forth
the anticipated period for repairing the casualty damage. If the anticipated
repair period exceeds two hundred seventy (270) days and if the damage is so
extensive as to reasonably prevent Tenant’s substantial use and enjoyment of the
Premises, then Tenant may elect to terminate this Lease by written notice to
Landlord within ten (10) business days following delivery of the Casualty
Notice.

 

(c)       Provided that Tenant is not in default, the rental to be paid under
this Lease shall be abated in the same proportion that the floor area of the
Premises that is rendered unusable by the damage from time to time bears to the
total floor area of the Premises.

 

(d)       Notwithstanding the provisions of subsections (a), (b) and (c) of this
Section, but subject to Section 10.5, the cost of any repairs shall be borne by
Tenant, and Tenant shall not be entitled to rental abatement or termination
rights, if the damage is due to the fault or neglect of Tenant or its employees,
subtenants, contractors, invitees or representatives. In addition, the
provisions of this Section shall not be deemed to require Landlord to repair any
Tenant Installations, fixtures and other items that Tenant is obligated to
insure pursuant to Exhibit D or any other provision of this Lease.

 

SECTION 11.2. LEASE GOVERNS. Tenant agrees that the provisions of this Lease,
including without limitation Section 11.1, shall govern any damage or
destruction and shall accordingly supersede any contrary statute or rule of law.

 

ARTICLE XII. EMINENT DOMAIN

 

SECTION 12.1. TOTAL OR PARTIAL TAKING. If all or a material portion of the
Premises is taken by any lawful authority by exercise of the right of eminent
domain, or sold to prevent a taking, either Tenant or Landlord may terminate
this Lease effective as of the date possession is required to be surrendered to
the authority. In the event title to a portion of the Building or Project, other
than the Premises, is taken or sold in lieu of taking, and if Landlord elects to
restore the Building in such a way as to alter the Premises materially, either
party may terminate this Lease, by written notice to the other party, effective
on the date of vesting of title. In the event neither party has elected to
terminate this Lease as provided above, then Landlord shall promptly, after
receipt of a sufficient condemnation award, proceed to restore the Premises to
substantially their condition prior to the taking, and a proportionate allowance
shall be made to Tenant for the rent corresponding to the time during which, and
to the part of the Premises of which, Tenant is deprived on account of the
taking and restoration. In the event of a taking, Landlord shall be entitled to
the entire amount of the condemnation award without deduction for any estate or
interest of Tenant; provided that nothing in this Section shall be deemed to
give Landlord any interest in, or prevent Tenant from seeking any award against
the taking authority for, the taking of personal property and fixtures belonging
to Tenant or for relocation or business interruption expenses recoverable from
the taking authority.

 

SECTION 12.2. TEMPORARY TAKING. No temporary taking of the Premises shall
terminate this Lease or give Tenant any right to abatement of rent, and any
award specifically attributable to a temporary taking of the Premises shall
belong entirely to Tenant. A temporary taking shall be deemed to be a taking of
the use or occupancy of the Premises for a period of not to exceed ninety (90)
days.

 

SECTION 12.3. TAKING OF PARKING AREA. In the event there shall be a taking of
the parking area such that Landlord can no longer provide sufficient parking to
comply with this Lease, Landlord may substitute reasonably equivalent parking in
a location reasonably close to the Building; provided that if Landlord fails to
make that substitution within ninety (90) days following the taking and if the
taking materially impairs Tenant’s use and enjoyment of the Premises, Tenant
may, at its option, terminate this Lease by written notice to Landlord. If this
Lease is not so terminated by Tenant, there shall be no abatement of rent and
this Lease shall continue in effect.

 

ARTICLE XIII. SUBORDINATION; ESTOPPEL CERTIFICATE

 

SECTION 13.1. SUBORDINATION. At the option of Landlord or any of its
mortgagees/deed of trust beneficiaries, this Lease shall be either superior or
subordinate to all ground or underlying leases, mortgages and deeds of trust, if
any, which may hereafter affect the Building, and to all renewals,
modifications, consolidations, replacements and extensions thereof; provided,
that so long as Tenant is not in default under this Lease, this Lease shall not
be terminated or Tenant’s quiet enjoyment of the Premises disturbed in the event
of termination of any such ground or underlying lease, or the foreclosure of any
such mortgage or deed of trust, to which this Lease has been subordinated
pursuant to this Section. In the event of a termination or foreclosure, Tenant
shall become a tenant of and attorn to the successor-in-interest to Landlord
upon the same terms and conditions as are contained in this Lease, and shall
promptly execute any instrument reasonably required by Landlord’s successor for
that purpose. Tenant shall also, within ten (10) business days following written
request of Landlord (or the beneficiary under any deed of trust encumbering the
Building), execute and deliver all instruments as may be required from time to
time by Landlord or such beneficiary (including without limitation any
subordination, nondisturbance and attornment agreement in the form customarily
required by such beneficiary) to subordinate this Lease and the rights of Tenant
under this Lease to any ground or underlying lease or to the lien of any
mortgage or deed of trust; provided, however, that any such beneficiary may, by
written notice to Tenant given at any time, subordinate the lien of its deed of
trust to this Lease. Tenant shall agree that any purchaser at a foreclosure sale
or lender taking title under a deed in lieu of foreclosure shall not be
responsible for any act or omission of a prior landlord, shall not be subject to
any offsets or defenses Tenant may have against a prior landlord, and shall not
be liable for the return of any security deposit not actually recovered by such
purchaser or bound by any rent paid in advance of the calendar month in which
the transfer of title occurred; provided that the foregoing shall not release
the applicable prior landlord from any liability for those obligations. Tenant
acknowledges that Landlord’s mortgagees and successors-in-interest and all
beneficiaries under deeds of trust encumbering the Building are intended third
party beneficiaries of this Section.

 



12

 

 

SECTION 13.2. ESTOPPEL CERTIFICATE. Tenant shall, within ten (10) business days
following written notice from Landlord, execute, acknowledge and deliver to
Landlord, in any form that Landlord may reasonably require, a statement in
writing in favor of Landlord and/or any prospective purchaser or encumbrancer of
the Building (i) certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of the modification and certifying
that this Lease, as modified, is in full force and effect) and the dates to
which the rental, additional rent and other charges have been paid in advance,
if any, and (ii) acknowledging that, to Tenant’s knowledge, there are no uncured
defaults on the part of Landlord, or specifying each default if any are claimed,
and (iii) setting forth all further information that Landlord may reasonably
require. Tenant’s statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the Building or Project. In addition to
Landlord’s other rights and remedies, Tenant’s failure to deliver any estoppel
statement within the provided time shall be conclusive upon Tenant that (i) this
Lease is in full force and effect, without modification except as may be
represented by Landlord, (ii) there are no uncured defaults in Landlord’s
performance, and (iii) not more than one month’s rental has been paid in
advance. Tenant may request Landlord to provide a similar estoppel certificate
as described above, in which event Landlord shall execute and deliver such
statement in the form reasonably requested by Tenant within ten (10) business
days following written request from Tenant.

 

ARTICLE XIV. DEFAULTS AND REMEDIES

 

SECTION 14.1. TENANT’S DEFAULTS. In addition to any other event of default set
forth in this Lease, the occurrence of any one or more of the following events
shall constitute a default by Tenant:

 

(a)       The failure by Tenant to make any payment of rent required to be made
by Tenant, as and when due, where the failure continues for a period of five (5)
business days after written notice from Landlord to Tenant; provided, however,
that any such notice shall be in lieu of, and not in addition to, any notice
required under California Code of Civil Procedure Section 1161 as amended. For
purposes of these default and remedies provisions, the term “additional rent”
shall be deemed to include all amounts of any type whatsoever other than Basic
Rent to be paid by Tenant pursuant to the terms of this Lease.

 

(b)       The assignment, sublease, encumbrance or other transfer of the Lease
by Tenant, either voluntarily or by operation of law, whether by judgment,
execution, transfer by intestacy or testacy, or other means, without the prior
written consent of Landlord unless otherwise authorized herein.

 

(c)       The discovery by Landlord that any financial statement provided by
Tenant, or by any affiliate, successor or guarantor of Tenant, was materially
false.

 

(d)       The failure or inability by Tenant to observe or perform any of the
covenants or provisions of this Lease to be observed or performed by Tenant,
other than as specified in any other subsection of this Section, where the
failure continues for a period of thirty (30) days after written notice from
Landlord to Tenant; provided, however, that any such notice shall be in lieu of,
and not in addition to, any notice required under California Code of Civil
Procedure Section 1161 as amended. However, if the nature of the failure is such
that more than thirty (30) days are reasonably required for its cure, then
Tenant shall not be deemed to be in default if Tenant commences the cure within
thirty (30) days, and thereafter diligently pursues the cure to completion.

 

(e)       (i) The making by Tenant of any general assignment for the benefit of
creditors; (ii) the filing by or against Tenant of a petition to have Tenant
adjudged a Chapter 7 debtor under the Bankruptcy Code or to have debts
discharged or a petition for reorganization or arrangement under any law
relating to bankruptcy (unless, in the case of a petition filed against Tenant,
the same is dismissed within sixty (60) days); (iii) the appointment of a
trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, if possession is
not restored to Tenant within thirty (30) days; (iv) the attachment, execution
or other judicial seizure of substantially all of Tenant’s assets located at the
Premises or of Tenant’s interest in this Lease, where the seizure is not
discharged within thirty (30) days; or (v) Tenant’s convening of a meeting of
its creditors for the purpose of effecting a moratorium upon or composition of
its debts. Landlord shall not be deemed to have knowledge of any event described
in this subsection unless notification in writing is received by Landlord, nor
shall there be any presumption attributable to Landlord of Tenant’s insolvency.
In the event that any provision of this subsection is contrary to applicable
law, the provision shall be of no force or effect.

 

SECTION 14.2. LANDLORD’S REMEDIES.

 

(a)       In the event of any default by Tenant described in Section 14.1 above,
then in addition to any other remedies available to Landlord, Landlord may
exercise the following remedies:

 

(i)       Landlord may terminate Tenant’s right to possession of the Premises by
any lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord. Such termination
shall not affect any accrued obligations of Tenant under this Lease. Upon
termination, Landlord shall have the right to reenter the Premises and remove
all persons and property. Landlord shall also be entitled to recover from
Tenant:

 



13

 

 

(1)       The worth at the time of award of the unpaid rent and additional rent
which had been earned at the time of termination;

 

(2)       The worth at the time of award of the amount by which the unpaid rent
and additional rent which would have been earned after termination until the
time of award exceeds the amount of such loss that Tenant proves could have been
reasonably avoided;

 

(3)       The worth at the time of award of the amount by which the unpaid rent
and additional rent for the balance of the Term after the time of award exceeds
the amount of such loss that Tenant proves could be reasonably avoided;

 

(4)       Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result from Tenant’s default, including, but not limited to, the cost of
recovering possession of the Premises, commissions and other expenses of
reletting, including necessary repair, renovation, improvement and alteration of
the Premises for a new tenant, reasonable attorneys’ fees, and any other
reasonable costs; and

 

(5)       At Landlord’s election, all other amounts in addition to or in lieu of
the foregoing as may be permitted by law. The term “rent” as used in this Lease
shall be deemed to mean the Basic Rent and all other sums required to be paid by
Tenant to Landlord pursuant to the terms of this Lease, including without
limitation any sums that may be owing from Tenant pursuant to Section 4.3 of
this Lease. Any sum, other than Basic Rent, shall be computed on the basis of
the average monthly amount accruing during the twenty-four (24) month period
immediately prior to default, except that if it becomes necessary to compute
such rental before the twenty-four (24) month period has occurred, then the
computation shall be on the basis of the average monthly amount during the
shorter period. As used in subparagraphs (1) and (2) above, the “worth at the
time of award” shall be computed by allowing interest at the rate of ten percent
(10%) per annum. As used in subparagraph (3) above, the “worth at the time of
award” shall be computed by discounting the amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%).

 

(ii)       Landlord may elect not to terminate Tenant’s right to possession of
the Premises, in which event Landlord may continue to enforce all of its rights
and remedies under this Lease, including the right to collect all rent as it
becomes due. Efforts by the Landlord to maintain, preserve or relet the
Premises, or the appointment of a receiver to protect the Landlord’s interests
under this Lease, shall not constitute a termination of the Tenant’s right to
possession of the Premises. In the event that Landlord elects to avail itself of
the remedy provided by this subsection (ii), Landlord shall not unreasonably
withhold its consent to an assignment or subletting of the Premises subject to
the reasonable standards for Landlord’s consent as are contained in this Lease.

 

(b)       The various rights and remedies reserved to Landlord in this Lease or
otherwise shall be cumulative and, except as otherwise provided by California
law, Landlord may pursue any or all of its rights and remedies at the same time.
No delay or omission of Landlord to exercise any right or remedy shall be
construed as a waiver of the right or remedy or of any breach or default by
Tenant. The acceptance by Landlord of rent shall not be a (i) waiver of any
preceding breach or default by Tenant of any provision of this Lease, other than
the failure of Tenant to pay the particular rent accepted, regardless of
Landlord’s knowledge of the preceding breach or default at the time of
acceptance of rent, or (ii) a waiver of Landlord’s right to exercise any remedy
available to Landlord by virtue of the breach or default. The acceptance of any
payment from a debtor in possession, a trustee, a receiver or any other person
acting on behalf of Tenant or Tenant’s estate shall not waive or cure a default
under Section 14.1. No payment by Tenant or receipt by Landlord of a lesser
amount than the rent required by this Lease shall be deemed to be other than a
partial payment on account of the earliest due stipulated rent, nor shall any
endorsement or statement on any check or letter be deemed an accord and
satisfaction and Landlord shall accept the check or payment without prejudice to
Landlord’s right to recover the balance of the rent or pursue any other remedy
available to it. Tenant hereby waives any right of redemption or relief from
forfeiture under California Code of Civil Procedure Section 1174 or 1179, or
under any other present or future law, in the event this Lease is terminated by
reason of any default by Tenant. No act or thing done by Landlord or Landlord’s
agents during the Term shall be deemed an acceptance of a surrender of the
Premises, and no agreement to accept a surrender shall be valid unless in
writing and signed by Landlord. No employee of Landlord or of Landlord’s agents
shall have any power to accept the keys to the Premises prior to the termination
of this Lease, and the delivery of the keys to any employee shall not operate as
a termination of the Lease or a surrender of the Premises.

 

SECTION 14.3. LATE PAYMENTS.

 

(a)       Any rent due under this Lease that is not paid to Landlord within five
(5) business days of the date when due shall bear interest at the maximum rate
permitted by law from the date due until fully paid. The payment of interest
shall not cure any default by Tenant under this Lease. In addition, Tenant
acknowledges that the late payment by Tenant to Landlord of rent will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which will be extremely difficult and impracticable to ascertain. Those costs
may include, but are not limited to, administrative, processing and accounting
charges, and late charges which may be imposed on Landlord by the terms of any
ground lease, mortgage or trust deed covering the Premises. Accordingly, if any
rent due from Tenant shall not be received by Landlord or Landlord’s designee
within five (5) business days after the date due, then Tenant shall pay to
Landlord, in addition to the interest provided above, a late charge for each
delinquent payment equal to the greater of (i) five percent (5%) of that
delinquent payment or (ii) One Hundred Dollars ($100.00). Acceptance of a late
charge by Landlord shall not constitute a waiver of Tenant’s default with
respect to the overdue amount, nor shall it prevent Landlord from exercising any
of its other rights and remedies.

 



14

 

 

(b)       Following each second consecutive installment of Basic Rent that is
not paid within five (5) business days following notice of nonpayment from
Landlord, Landlord shall have the option (i) to require that beginning with the
first payment of Basic Rent next due, Basic Rent shall no longer be paid in
monthly installments but shall be payable quarterly three (3) months in advance
and/or (ii) to require that Tenant increase the amount, if any, of the Security
Deposit by one hundred percent (100%). Should Tenant deliver to Landlord, at any
time during the Term, two (2) or more insufficient checks, the Landlord may
require that all monies then and thereafter due from Tenant be paid to Landlord
by cashier’s check.

 

SECTION 14.4. RIGHT OF LANDLORD TO PERFORM. All covenants and agreements to be
performed by Tenant under this Lease shall be performed at Tenant’s sole cost
and expense and without any abatement of rent or right of set-off. If Tenant
fails to pay any sum of money, or fails to perform any other act on its part to
be performed under this Lease, and the failure continues beyond any applicable
grace period set forth in Section 14.1, then in addition to any other available
remedies, Landlord may, at its election, make the payment or perform the other
act on Tenant’s part. Landlord’s election to make the payment or perform the act
on Tenant’s part shall not give rise to any responsibility of Landlord to
continue making the same or similar payments or performing the same or similar
acts. Tenant shall, promptly upon demand by Landlord, reimburse Landlord for all
sums paid by Landlord and all necessary incidental costs, together with interest
at the maximum rate permitted by law from the date of the payment by Landlord.

 

SECTION 14.5. DEFAULT BY LANDLORD. Landlord shall not be deemed to be in default
in the performance of any obligation under this Lease unless and until it has
failed to perform the obligation within thirty (30) days after written notice by
Tenant to Landlord specifying in reasonable detail the nature and extent of the
failure; provided, however, that if the nature of Landlord’s obligation is such
that more than thirty (30) days are required for its performance, then Landlord
shall not be deemed to be in default if it commences performance within the
thirty (30) day period and thereafter diligently pursues the cure to completion.

 

SECTION 14.6. EXPENSES AND LEGAL FEES. Should either Landlord or Tenant bring
any action in connection with this Lease, the prevailing party shall be entitled
to recover as a part of the action its reasonable attorneys’ fees, and all other
costs. The prevailing party for the purpose of this paragraph shall be
determined by the trier of the facts.

 

SECTION 14.7. WAIVER OF JURY TRIAL/JUDICIAL REFERENCE.

 

(a)       LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT IS AWARE OF AND HAS HAD
THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHT TO TRIAL BY JURY,
AND EACH PARTY DOES HEREBY EXPRESSLY AND KNOWINGLY WAIVE AND RELEASE ALL SUCH
RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
EITHER PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, OR SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY MATTERS
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, TENANT’S USE
OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE.

 

(b)       IN THE EVENT THAT THE JURY WAIVER PROVISIONS OF SECTION 14.7(a) ARE
NOT ENFORCEABLE UNDER CALIFORNIA LAW, THEN THE PROVISIONS OF THIS SECTION
14.7(b) SHALL APPLY. IT IS THE DESIRE AND INTENTION OF THE PARTIES TO AGREE UPON
A MECHANISM AND PROCEDURE UNDER WHICH CONTROVERSIES AND DISPUTES ARISING OUT OF
THIS LEASE OR RELATED TO THE PREMISES WILL BE RESOLVED IN A PROMPT AND
EXPEDITIOUS MANNER. ACCORDINGLY, EXCEPT WITH RESPECT TO ACTIONS FOR UNLAWFUL OR
FORCIBLE DETAINER OR WITH RESPECT TO THE PREJUDGMENT REMEDY OF ATTACHMENT, ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE
OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR SUBSIDIARY
OR AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES AND/OR ANY
CLAIM OF INJURY OR DAMAGE, SHALL BE HEARD AND RESOLVED BY A REFEREE UNDER THE
PROVISIONS OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, SECTIONS 638 – 645.1,
INCLUSIVE (AS SAME MAY BE AMENDED, OR ANY SUCCESSOR STATUTE(S) THERETO) (THE
“REFEREE SECTIONS”). ANY FEE TO INITIATE THE JUDICIAL REFERENCE PROCEEDINGS
SHALL BE PAID BY THE PARTY INITIATING SUCH PROCEDURE; PROVIDED HOWEVER, THAT THE
COSTS AND FEES, INCLUDING ANY INITIATION FEE, OF SUCH PROCEEDING SHALL
ULTIMATELY BE BORNE IN ACCORDANCE WITH SECTION 14.6 ABOVE. THE VENUE OF THE
PROCEEDINGS SHALL BE IN THE COUNTY IN WHICH THE PREMISES ARE LOCATED. WITHIN TEN
(10) DAYS OF RECEIPT BY ANY PARTY OF A WRITTEN REQUEST TO RESOLVE ANY DISPUTE OR
CONTROVERSY PURSUANT TO THIS SECTION 14.7(b), THE PARTIES SHALL AGREE UPON A
SINGLE REFEREE WHO SHALL TRY ALL ISSUES, WHETHER OF FACT OR LAW, AND REPORT A
FINDING AND JUDGMENT ON SUCH ISSUES AS REQUIRED BY THE REFEREE SECTIONS. IF THE
PARTIES ARE UNABLE TO AGREE UPON A REFEREE WITHIN SUCH TEN (10) DAY PERIOD, THEN
ANY PARTY MAY THEREAFTER FILE A LAWSUIT IN THE COUNTY IN WHICH THE PREMISES ARE
LOCATED FOR THE PURPOSE OF APPOINTMENT OF A REFEREE UNDER CALIFORNIA CODE OF
CIVIL PROCEDURE SECTIONS 638 AND 640, AS SAME MAY BE AMENDED OR ANY SUCCESSOR
STATUTE(S) THERETO. IF THE REFEREE IS APPOINTED BY THE COURT, THE REFEREE SHALL
BE A NEUTRAL AND IMPARTIAL RETIRED JUDGE WITH SUBSTANTIAL EXPERIENCE IN THE
RELEVANT MATTERS TO BE DETERMINED, FROM JAMS/ENDISPUTE, INC., THE AMERICAN
ARBITRATION ASSOCIATION OR SIMILAR MEDIATION/ARBITRATION ENTITY. THE PROPOSED
REFEREE MAY BE CHALLENGED BY ANY PARTY FOR ANY OF THE GROUNDS LISTED IN SECTION
641 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, AS SAME MAY BE AMENDED OR ANY
SUCCESSOR STATUTE(S) THERETO. THE REFEREE SHALL HAVE THE POWER TO DECIDE ALL
ISSUES OF FACT AND LAW AND REPORT HIS OR HER DECISION ON SUCH ISSUES, AND TO
ISSUE ALL RECOGNIZED REMEDIES AVAILABLE AT LAW OR IN EQUITY FOR ANY CAUSE OF
ACTION THAT IS BEFORE THE REFEREE, INCLUDING AN AWARD OF ATTORNEYS’ FEES AND
COSTS IN ACCORDANCE WITH CALIFORNIA LAW. THE REFEREE SHALL NOT, HOWEVER, HAVE
THE POWER TO AWARD PUNITIVE DAMAGES, AND THE PARTIES HEREBY WAIVE ANY RIGHT TO
RECOVER ANY SUCH DAMAGES. THE REFEREE SHALL OVERSEE DISCOVERY AND MAY ENFORCE
ALL DISCOVERY ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE, WITH RIGHTS TO
REGULATE DISCOVERY AND TO ISSUE AND ENFORCE SUBPOENAS, PROTECTIVE ORDERS AND
OTHER LIMITATIONS ON DISCOVERY AVAILABLE UNDER CALIFORNIA LAW; PROVIDED,
HOWEVER, THAT THE REFEREE SHALL LIMIT DISCOVERY TO THAT WHICH IS ESSENTIAL TO
THE EFFECTIVE PROSECUTION OR DEFENSE OF THE ACTION, AND IN NO EVENT SHALL
DISCOVERY BY EITHER PARTY INCLUDE MORE THAN ONE NON-EXPERT WITNESS DEPOSITION
UNLESS BOTH PARTIES OTHERWISE AGREE. THE REFERENCE PROCEEDING SHALL BE CONDUCTED
IN ACCORDANCE WITH CALIFORNIA LAW (INCLUDING THE RULES OF EVIDENCE), AND IN ALL
REGARDS, THE REFEREE SHALL FOLLOW CALIFORNIA LAW APPLICABLE AT THE TIME OF THE
REFERENCE PROCEEDING. IN ACCORDANCE WITH SECTION 644 OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE, THE DECISION OF THE REFEREE UPON THE WHOLE ISSUE MUST STAND AS
THE DECISION OF THE COURT, AND UPON THE FILING OF THE STATEMENT OF DECISION WITH
THE CLERK OF THE COURT, OR WITH THE JUDGE IF THERE IS NO CLERK, JUDGMENT MAY BE
ENTERED THEREON IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT.
THE PARTIES SHALL PROMPTLY AND DILIGENTLY COOPERATE WITH ONE ANOTHER AND THE
REFEREE, AND SHALL PERFORM SUCH ACTS AS MAY BE NECESSARY TO OBTAIN A PROMPT AND
EXPEDITIOUS RESOLUTION OF THE DISPUTE OR CONTROVERSY IN ACCORDANCE WITH THE
TERMS OF THIS SECTION 14.7(b). TO THE EXTENT THAT NO PENDING LAWSUIT HAS BEEN
FILED TO OBTAIN THE APPOINTMENT OF A REFEREE, ANY PARTY, AFTER THE ISSUANCE OF
THE DECISION OF THE REFEREE, MAY APPLY TO THE COURT OF THE COUNTY IN WHICH THE
PREMISES ARE LOCATED FOR CONFIRMATION BY THE COURT OF THE DECISION OF THE
REFEREE IN THE SAME MANNER AS A PETITION FOR CONFIRMATION OF AN ARBITRATION
AWARD PURSUANT TO CODE OF CIVIL PROCEDURE SECTION 1285 ET SEQ. (AS SAME MAY BE
AMENDED OR ANY SUCCESSOR STATUTE(S) THERETO).

 



15

 

 

ARTICLE XV. END OF TERM

 

SECTION 15.1. HOLDING OVER. This Lease shall terminate without further notice
upon the expiration of the Term, and any holding over by Tenant after the
expiration shall not constitute a renewal or extension of this Lease, or give
Tenant any rights under this Lease, except when in writing signed by both
parties. If Tenant holds over for any period after the expiration (or earlier
termination) of the Term, Landlord may, at its option, treat Tenant as a tenant
at sufferance only, commencing on the first (1st) day following the termination
of this Lease. However, should Landlord accept the payment of monthly hold-over
rent by Tenant, then a month-to-month tenancy shall be deemed effected and
neither party shall terminate this Lease without thirty (30) days prior written
notice to the other party. Any hold-over by Tenant shall be subject to all of
the terms of this Lease, except that the monthly rental shall be one hundred
fifty percent (150%) of the total monthly rental for the month immediately
preceding the date of termination, subject to Landlord’s right to modify same
upon thirty (30) days notice to Tenant. The acceptance by Landlord of monthly
hold-over rental in a lesser amount shall not constitute a waiver of Landlord's
right to recover the full amount due unless otherwise agreed in writing by
Landlord. If Tenant fails to surrender the Premises upon the expiration of this
Lease despite demand to do so by Landlord, Tenant shall indemnify and hold
Landlord harmless from all loss or liability, including without limitation, any
claims made by any succeeding tenant relating to such failure to surrender. The
foregoing provisions of this Section are in addition to and do not affect
Landlord’s right of re-entry or any other rights of Landlord under this Lease or
at law.

 

SECTION 15.2. MERGER ON TERMINATION. The voluntary or other surrender of this
Lease by Tenant, or a mutual termination of this Lease, shall terminate any or
all existing subleases unless Landlord, at its option, elects in writing to
treat the surrender or termination as an assignment to it of any or all
subleases affecting the Premises.

 

SECTION 15.3. SURRENDER OF PREMISES; REMOVAL OF PROPERTY. Upon the Expiration
Date or upon any earlier termination of this Lease, Tenant shall quit and
surrender possession of the Premises to Landlord in as good order, condition and
repair as when received or as hereafter may be improved by Landlord or Tenant,
reasonable wear and tear and repairs which are Landlord’s obligation excepted,
and shall remove or fund to Landlord the cost of removing all wallpapering and
voice and/or data transmission cabling installed by or for Tenant, together with
all personal property and debris, except for any items that Landlord may by
written authorization allow to remain. Tenant shall repair all damage to the
Premises resulting from the removal and restore the affected area to its
pre-existing condition, reasonable wear and tear excepted, provided that
Landlord may instead elect to repair any structural damage at Tenant’s expense.
If Tenant shall fail to comply with the provisions of this Section, Landlord may
effect the removal and/or make any repairs, and the cost to Landlord shall be
additional rent payable by Tenant upon demand. If requested by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an instrument in writing
releasing and quitclaiming to Landlord all right, title and interest of Tenant
in the Premises.

 

ARTICLE XVI. PAYMENTS AND NOTICES

 

All sums payable by Tenant to Landlord shall be paid, without deduction or
offset, in lawful money of the United States to Landlord at its address set
forth in Item 13 of the Basic Lease Provisions, or at any other place as
Landlord may designate in writing. Unless this Lease expressly provides
otherwise, as for example in the payment of rent pursuant to Section 4.1, all
payments shall be due and payable within ten (10) business days after demand.
All payments requiring proration shall be prorated on the basis of the number of
days in the pertinent calendar month or year, as applicable. Any notice,
election, demand, consent, approval or other communication to be given or other
document to be delivered by either party to the other may be delivered to the
other party, at the address set forth in Item 13 of the Basic Lease Provisions,
by personal service or electronic facsimile transmission, or by any courier or
“overnight” express mailing service, or may be deposited in the United States
mail, postage prepaid. Either party may, by written notice to the other, served
in the manner provided in this Article, designate a different address. If any
notice or other document is sent by mail, it shall be deemed served or delivered
three (3) business days after mailing or, if sooner, upon actual receipt. The
refusal to accept delivery of a notice, or the inability to deliver the notice
(whether due to a change of address for which notice was not duly given or other
good reason), shall be deemed delivery and receipt of the notice as of the date
of attempted delivery. If more than one person or entity is named as Tenant
under this Lease, service of any notice upon any one of them shall be deemed as
service upon all of them.

 



16

 

 

ARTICLE XVII. RULES AND REGULATIONS

 

Tenant agrees to comply with the Rules and Regulations attached as Exhibit E,
and any reasonable and nondiscriminatory amendments, modifications and/or
additions as may be adopted and published by written notice to tenants by
Landlord for the safety, care, security, good order, or cleanliness of the
Premises, Building, Project and/or Common Areas. Landlord shall not be liable to
Tenant for any violation of the Rules and Regulations or the breach of any
covenant or condition in any lease or any other act or conduct by any other
tenant, and the same shall not constitute a constructive eviction hereunder. One
or more waivers by Landlord of any breach of the Rules and Regulations by Tenant
or by any other tenant(s) shall not be a waiver of any subsequent breach of that
rule or any other. Tenant’s failure to keep and observe the Rules and
Regulations shall constitute a default under this Lease. In the case of any
conflict between the Rules and Regulations and this Lease, this Lease shall be
controlling.

 

ARTICLE XVIII. BROKER’S COMMISSION

 

The parties recognize as the broker(s) who negotiated this Lease the firm(s)
whose name(s) is (are) stated in Item 10 of the Basic Lease Provisions, and
agree that Landlord shall be responsible for the payment of brokerage
commissions to those broker(s) unless otherwise provided in this Lease. It is
understood that Landlord's Broker represents only Landlord in this transaction
and Tenant's Broker (if any) represents only Tenant. Each party warrants that it
has had no dealings with any other real estate broker or agent in connection
with the negotiation of this Lease, and agrees to indemnify and hold the other
party harmless from any cost, expense or liability (including reasonable
attorneys’ fees) for any compensation, commissions or charges claimed by any
other real estate broker or agent employed or claiming to represent or to have
been employed by the indemnifying party in connection with the negotiation of
this Lease. The foregoing agreement shall survive the termination of this Lease.

 

ARTICLE XIX. TRANSFER OF LANDLORD’S INTEREST

 

In the event of any transfer of Landlord’s interest in the Premises, the
transferor shall be automatically relieved of all obligations on the part of
Landlord accruing under this Lease from and after the date of the transfer,
provided that Tenant is duly notified of the transfer. Any funds held by the
transferor in which Tenant has an interest shall be turned over, subject to that
interest, to the transferee. No holder of a mortgage and/or deed of trust to
which this Lease is or may be subordinate shall be responsible in connection
with the Security Deposit unless the mortgagee or holder of the deed of trust
actually receives the Security Deposit. It is intended that the covenants and
obligations contained in this Lease on the part of Landlord shall, subject to
the foregoing, be binding on Landlord, its successors and assigns, only during
and in respect to their respective successive periods of ownership.

 

ARTICLE XX. INTERPRETATION

 

SECTION 20.1. GENDER AND NUMBER. Whenever the context of this Lease requires,
the words “Landlord” and “Tenant” shall include the plural as well as the
singular, and words used in neuter, masculine or feminine genders shall include
the others.

 

SECTION 20.2. HEADINGS. The captions and headings of the articles and sections
of this Lease are for convenience only, are not a part of this Lease and shall
have no effect upon its construction or interpretation.

 

SECTION 20.3. JOINT AND SEVERAL LIABILITY. If more than one person or entity is
named as Tenant, the obligations imposed upon each shall be joint and several
and the act of or notice from, or notice or refund to, or the signature of, any
one or more of them shall be binding on all of them with respect to the tenancy
of this Lease, including, but not limited to, any renewal, extension,
termination or modification of this Lease.

 

SECTION 20.4. SUCCESSORS. Subject to Articles IX and XIX, all rights and
liabilities given to or imposed upon Landlord and Tenant shall extend to and
bind their respective heirs, executors, administrators, successors and assigns.
Nothing contained in this Section is intended, or shall be construed, to grant
to any person other than Landlord and Tenant and their successors and assigns
any rights or remedies under this Lease.

 

SECTION 20.5. TIME OF ESSENCE. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.

 

SECTION 20.6. CONTROLLING LAW/VENUE. This Lease shall be governed by and
interpreted in accordance with the laws of the State of California. Should any
litigation be commenced between the parties in connection with this Lease, such
action shall be prosecuted in the applicable State Court of California in the
county in which the Building is located.

 

SECTION 20.7. SEVERABILITY. If any term or provision of this Lease, the deletion
of which would not adversely affect the receipt of any material benefit by
either party or the deletion of which is consented to by the party adversely
affected, shall be held invalid or unenforceable to any extent, the remainder of
this Lease shall not be affected and each term and provision of this Lease shall
be valid and enforceable to the fullest extent permitted by law.

 



17

 

 

SECTION 20.8. WAIVER. One or more waivers by Landlord or Tenant of any breach of
any term, covenant or condition contained in this Lease shall not be a waiver of
any subsequent breach of the same or any other term, covenant or condition.
Consent to any act by one of the parties shall not be deemed to render
unnecessary the obtaining of that party’s consent to any subsequent act. No
breach of this Lease shall be deemed to have been waived unless the waiver is in
a writing signed by the waiving party.

 

SECTION 20.9. INABILITY TO PERFORM. In the event that either party shall be
delayed or hindered in or prevented from the performance of any work or in
performing any act required under this Lease by reason of any cause beyond the
reasonable control of that party, then the performance of the work or the doing
of the act shall be excused for the period of the delay and the time for
performance shall be extended for a period equivalent to the period of the
delay. The provisions of this Section shall not operate to excuse Tenant from
the prompt payment of rent.

 

SECTION 20.10. ENTIRE AGREEMENT. This Lease and its exhibits and other
attachments cover in full each and every agreement of every kind between the
parties concerning the Premises, the Building, and the Project, and all
preliminary negotiations, oral agreements, understandings and/or practices,
except those contained in this Lease, are superseded and of no further effect.
Tenant waives its rights to rely on any representations or promises made by
Landlord or others which are not contained in this Lease. No verbal agreement or
implied covenant shall be held to modify the provisions of this Lease, any
statute, law, or custom to the contrary notwithstanding.

 

SECTION 20.11. QUIET ENJOYMENT. Upon the observance and performance of all the
covenants, terms and conditions on Tenant’s part to be observed and performed,
and subject to the other provisions of this Lease, Tenant shall have the right
of quiet enjoyment and use of the Premises for the Term without hindrance or
interruption by Landlord or any other person claiming by or through Landlord.

 

SECTION 20.12. SURVIVAL. All covenants of Landlord or Tenant which reasonably
would be intended to survive the expiration or sooner termination of this Lease,
including without limitation any warranty or indemnity hereunder, shall so
survive and continue to be binding upon and inure to the benefit of the
respective parties and their successors and assigns.

 

ARTICLE XXI. EXECUTION AND RECORDING

 

SECTION 21.1. COUNTERPARTS. This Lease may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
be one and the same agreement.

 

SECTION 21.2. CORPORATE AND PARTNERSHIP AUTHORITY. If Tenant is a corporation,
limited liability company or partnership, each individual executing this Lease
on behalf of the entity represents and warrants that he is duly authorized to
execute and deliver this Lease and that this Lease is binding upon the
corporation, limited liability company or partnership in accordance with its
terms. Tenant shall, at Landlord’s request, deliver a certified copy of its
organizational documents or an appropriate certificate authorizing or evidencing
the execution of this Lease.

 

SECTION 21.3. EXECUTION OF LEASE; NO OPTION OR OFFER. The submission of this
Lease to Tenant shall be for examination purposes only, and shall not constitute
an offer to or option for Tenant to lease the Premises. Execution of this Lease
by Tenant and its return to Landlord shall not be binding upon Landlord,
notwithstanding any time interval, until Landlord has in fact executed and
delivered this Lease to Tenant, it being intended that this Lease shall only
become effective upon execution by Landlord and delivery of a fully executed
counterpart to Tenant.

 

SECTION 21.4. RECORDING. Tenant shall not record this Lease without the prior
written consent of Landlord. Tenant, upon the request of Landlord, shall execute
and acknowledge a “short form” memorandum of this Lease for recording purposes.

 

SECTION 21.5. AMENDMENTS. No amendment or mutual termination of this Lease shall
be effective unless in writing signed by authorized signatories of Tenant and
Landlord, or by their respective successors in interest. No actions, policies,
oral or informal arrangements, business dealings or other course of conduct by
or between the parties shall be deemed to modify this Lease in any respect.

 

ARTICLE XXII. MISCELLANEOUS

 

SECTION 22.1. NONDISCLOSURE OF LEASE TERMS. Tenant acknowledges and agrees that
the terms of this Lease are confidential and constitute proprietary information
of Landlord. Disclosure of the terms could adversely affect the ability of
Landlord to negotiate other leases and impair Landlord’s relationship with other
tenants. Accordingly, Tenant agrees that it, and its partners, officers,
directors, employees and attorneys, shall not intentionally and voluntarily
disclose the terms and conditions of this Lease to any other tenant or apparent
prospective tenant of the Building or Project, either directly or indirectly,
without the prior written consent of Landlord, provided, however, that Tenant
may disclose the terms to prospective subtenants or assignees under this Lease
or pursuant to any legal requirement, including Tenant’s obligations under the
rules and regulations of the Securities and Exchange Commission.

 

SECTION 22.2. REPRESENTATIONS BY TENANT. The application, financial statements
and tax returns, if any, submitted and certified to by Tenant as an accurate
representation of its financial condition have been prepared, certified and
submitted to Landlord as an inducement and consideration to Landlord to enter
into this Lease. The application and statements are represented and warranted by
Tenant to be correct and to accurately and fully reflect Tenant’s true financial
condition as of the date of execution of this Lease by Tenant. Tenant shall
during the Term, but no more than twice during the initial Term, promptly
furnish Landlord with current annual financial statements accurately reflecting
Tenant’s financial condition upon written request from Landlord.

 



18

 

 

SECTION 22.3. CHANGES REQUESTED BY LENDER. If, in connection with obtaining
financing for the Building, the lender shall request reasonable modifications in
this Lease as a condition to the financing, Tenant will not unreasonably
withhold or delay its consent, provided that the modifications do not materially
increase the obligations of Tenant or materially and adversely affect the
leasehold interest created by this Lease.

 

SECTION 22.4. MORTGAGEE PROTECTION. No act or failure to act on the part of
Landlord which would otherwise entitle Tenant to be relieved of its obligations
hereunder or to terminate this Lease shall result in such a release or
termination unless (a) Tenant has given notice by registered or certified mail
to any beneficiary of a deed of trust or mortgage covering the Building whose
address has been furnished to Tenant and (b) such beneficiary is afforded a
reasonable opportunity to cure the default by Landlord, including, if necessary
to effect the cure, time to obtain possession of the Building by power of sale
or judicial foreclosure provided that such foreclosure remedy is diligently
pursued.

 

SECTION 22.5. SDN LIST. Tenant hereby represents and warrants that neither
Tenant nor any officer, director, employee, partner, member or other principal
of Tenant (collectively, "Tenant Parties") is listed as a Specially Designated
National and Blocked Person ("SDN") on the list of such persons and entities
issued by the U.S. Treasury Office of Foreign Assets Control (OFAC). In the
event Tenant or any Tenant Party is or becomes listed as an SDN, Tenant shall be
deemed in breach of this Lease and Landlord shall have the right to terminate
this Lease immediately upon written notice to Tenant.

 

SECTION 22.6. TERMINATION OF EXISTING LEASE. Landlord’s affiliate, 4350 La Jolla
Village LLC, a Delaware limited liability company, and Tenant are currently
parties to an office space lease dated October 25, 2011, which lease has
subsequently been amended by a First Amendment dated March 18, 2013 and a Second
Amendment dated November 27, 2013 (collectively, the “Existing Lease”), for
space located at 4350 La Jolla Village Drive, Suite No. 370, Suite No. 950 and
Suite No. 960 (collectively the “Existing Premises”), San Diego, California. It
is understood that the Existing Lease is currently scheduled to expire at
midnight on December 31, 2015. The parties agree that the Existing Lease shall
terminate effective as of midnight of the day preceding the Commencement Date of
this Lease. Tenant shall completely vacate the Existing Premises and shall
remove all property therefrom on that date in accordance with the provisions of
Section 15.3 of the Existing Lease; provided that such termination shall not
relieve Tenant of (a) any accrued obligation or liability under the Existing
Lease as of said termination date, or (b) any obligation under the Existing
Lease which was reasonably intended to survive the expiration or termination
thereof. Any advance rental paid by Tenant under the Existing Lease shall be
rebated by Landlord or applied to the rent due hereunder.

 



LANDLORD:

 

THE IRVINE COMPANY LLC

a Delaware limited liability company

 

 

 

By /s/ Steven M. Case                          

Steven M. Case

Executive Vice President

Office Properties

 

 

 

By /s/ Michael T. Bennett                       

Michael T. Bennett

Senior Vice President, Property Operations

Office Properties

 

TENANT:

 

Intercept Pharmaceuticals, Inc.

a Delaware, corporation

 

 

 

By /s/ Mark Pruzanski                                   

 

Printed Name Mark Pruzanski                       

 

Title CEO and President                                 

 

 

 

By /s/ Bryan Yoon                                          

 

Printed Name Bryan Yoon                              

 

Title VP-Legal and Secretary                          

 

 



19

 

 

EXHIBIT B

 

UTILITIES AND SERVICES

 

Tenant shall be responsible for and shall pay promptly, directly to the
appropriate supplier, all charges for electricity metered to the Premises,
telephone, telecommunications service, janitorial service, interior landscape
maintenance and all other utilities, materials and services furnished directly
to Tenant or the Premises or used by Tenant in, on or about the Premises during
the Term, together with any taxes thereon. Landlord shall make a reasonable
determination of Tenant's proportionate share of the cost of water, gas, sewer,
refuse pickup and any other utilities and services that are not separately
metered to the Premises and services, and Tenant shall pay such amount to
Landlord, as an item of additional rent, within 10 days after delivery of
Landlord's statement or invoice therefor. Alternatively, Landlord may elect to
include such cost in the definition of Project Costs in which event Tenant shall
pay Tenant's proportionate share of such costs in the manner set forth in
Section 4.2. Tenant shall also pay to Landlord as an item of additional rent,
within 10 days after delivery of Landlord’s statement or invoice therefor,
Landlord’s “standard charges” (as hereinafter defined, which shall be in
addition to the electricity charge paid to the utility provider) for “after
hours” usage by Tenant of each HVAC unit servicing the Premises. If the HVAC
unit(s) servicing the Premises also serve other leased premises in the Building,
“after hours” shall mean usage of said unit(s) before 6:00 A.M. or after 6:00
P.M. on Mondays through Fridays, before 9:00 A.M. or after 1:00 P.M. on
Saturdays, and all day on Sundays and nationally-recognized holidays, subject to
reasonable adjustment of said hours by Landlord. If the HVAC unit(s) serve only
the Premises, “after hours” shall mean more than 66 hours of usage during any
week during the Term. “After hours” usage shall be determined based upon the
operation of the applicable HVAC unit during each of the foregoing periods on a
“non-cumulative” basis (that is, without regard to Tenant’s usage or nonusage of
other unit(s) serving the Premises, or of the applicable unit during other
periods of the Term). As used herein, “standard charges” shall mean the
following charges for each hour of “after hours” use (in addition to the
applicable electricity charges paid to the utility provider) of the following
described HVAC units: (i) $5.00 per hour for 1-5 ton HVAC units, (ii) $7.50 per
hour for 6-30 ton HVAC units and (iii) $10.00 per hour for HVAC units of greater
than 30 tons.

 

1

 

EXHIBIT C

 

PARKING

 

 

The following parking regulations shall be in effect at the Building. Landlord
reserves the right to adopt reasonable, nondiscriminatory modifications and
additions to the regulations by written notice to Tenant. In the case of any
conflict between these regulations and the Lease, the Lease shall be
controlling.

 

1. Landlord agrees to maintain, or cause to be maintained, an automobile parking
area (“Parking Area”) in reasonable proximity to the Building for the benefit
and use of the visitors and patrons and, except as otherwise provided, employees
of Tenant, and other tenants and occupants of the Building. The Parking Area
shall include, whether in a surface parking area or a parking structure, the
automobile parking stalls, driveways, entrances, exits, sidewalks and attendant
pedestrian passageways and other areas designated for parking. Landlord shall
have the right and privilege of determining the nature and extent of the
automobile Parking Area, whether it shall be surface, underground or other
structure, and of making such changes to the Parking Area from time to time
which in its opinion are desirable and for the best interests of all persons
using the Parking Area. Landlord shall keep the Parking Area in a neat, clean
and orderly condition, and shall repair any damage to its facilities. Landlord
shall not be liable for any damage to motor vehicles of visitors or employees,
for any loss of property from within those motor vehicles, or for any injury to
Tenant, its visitors or employees, unless ultimately determined to be caused by
the sole active negligence or willful misconduct of Landlord. Unless otherwise
instructed by Landlord, every parker shall park and lock his or her own motor
vehicle. Landlord shall also have the right to establish, and from time to time
amend, and to enforce against all users of the Parking Area all reasonable rules
and regulations (including the designation of areas for employee parking) as
Landlord may deem necessary and advisable for the proper and efficient operation
and maintenance of the Parking Area. Garage managers or attendants are not
authorized to make or allow any exceptions to these regulations.

 

2. Landlord may, if it deems advisable in its sole discretion, charge for
parking and may establish for the Parking Area a system or systems of permit
parking for Tenant, its employees and its visitors, which may include, but not
be limited to, a system of charges against nonvalidated parking, verification of
users, a set of regulations governing different parking locations, and an
allotment of reserved or nonreserved parking spaces based upon the charges paid
and the identity of users. In no event shall Tenant or its employees park in
reserved stalls leased to other tenants or in stalls within designated visitor
parking zones, nor shall Tenant or its employees utilize more than the number of
parking stalls allotted in this Lease to Tenant. It is understood that Landlord
shall not have any obligation to cite improperly parked vehicles or otherwise
attempt to enforce reserved parking rules during hours when parking attendants
are not present at the Parking Area. Tenant shall comply with such system in its
use (and in the use of its visitors, patrons and employees) of the Parking Area,
provided, however, that the system and rules and regulations shall apply to all
persons entitled to the use of the Parking Area, and all charges to Tenant for
use of the Parking Area shall be no greater than Landlord’s then current
scheduled charge for parking.

 

3. Tenant shall, upon request of Landlord from time to time, furnish Landlord
with a list of its employees’ names and of Tenant’s and its employees’ vehicle
license numbers. Tenant agrees to acquaint its employees with these regulations
and assumes responsibility for compliance by its employees with these parking
provisions, and shall be liable to Landlord for all unpaid parking charges
incurred by its employees. Any amount due from Tenant shall be deemed additional
rent. Tenant authorizes Landlord to tow away from the Building any vehicle
belonging to Tenant or Tenant’s employees parked in violation of these
provisions, and/or to attach violation stickers or notices to those vehicles. In
the event Landlord elects or is required to limit or control parking by tenants,
employees, visitors or invitees of the Building, whether by validation of
parking tickets, parking meters or any other method of assessment, Tenant agrees
to participate in the validation or assessment program under reasonable rules
and regulations as are established by Landlord and/or any applicable
governmental agency.

 

4. Landlord may establish an identification system for vehicles of Tenant and
its employees which may consist of stickers, magnetic parking cards or other
parking access devices supplied by Landlord. All such parking access devices
shall remain the property of Landlord, shall be displayed as required by
Landlord or upon request and may not be mutilated or obliterated in any manner.
Those devices shall not be transferable and any such device in the possession of
an unauthorized holder shall be void and may be confiscated. Landlord may impose
a reasonable fee for access devices and a replacement charge for devices which
are lost or stolen. Each access device shall be returned to Landlord promptly
following the Expiration Date or sooner termination of this Lease. Loss or theft
of parking access devices shall be reported to Landlord or its Parking Area
operator immediately and a written report of the loss filed if requested by
Landlord or its Parking Area operator.

 

5. Persons using the Parking Area shall observe all directional signs and arrows
and any posted speed limits. Unless otherwise posted, in no event shall the
speed limit of 5 miles per hour be exceeded. All vehicles shall be parked
entirely within painted stalls, and no vehicles shall be parked in areas which
are posted or marked as “no parking” or on or in ramps, driveways and aisles.
Only one vehicle may be parked in a parking space. In no event shall Tenant
interfere with the use and enjoyment of the Parking Area by other tenants of the
Building or their employees or invitees.

 

6. Parking Areas shall be used only for parking vehicles. Washing, waxing,
cleaning or servicing of vehicles, or the parking of any vehicle on an overnight
basis, in the Parking Area (other than emergency services) by any parker or his
or her agents or employees is prohibited unless otherwise authorized by
Landlord. Tenant shall have no right to install any fixtures, equipment or
personal property (other than vehicles) in the Parking Area, nor shall Tenant
make any alteration to the Parking Area.

 



1

 

 

7. It is understood that the employees of Tenant and the other tenants of
Landlord within the Building and Project shall not be permitted to park their
automobiles in the portions of the Parking Area which may from time to time be
designated for patrons of the Building and/or Project and that Landlord shall at
all times have the right to establish rules and regulations for employee
parking. Landlord shall lease to Tenant, and Tenant may lease from Landlord for
the Term of this Lease, all or a portion of the total number of vehicle parking
spaces set forth in Item 11 of the Basic Lease Provisions (the "Parking
Passes"). During the initial Term of this Lease only the charge for the Parking
Passes shall be waived. Thereafter, the charge for the Parking Passes shall be
the monthly amounts as Landlord shall from time to time determine, unless the
Terms of this Lease are extended pursuant to Exhibit F hereto in which case the
charge for the Parking Passes shall be determined in accordance with such
Exhibit F. Should any monthly parking charge not be paid within five (5)
business days following the date due, then a late charge shall be payable by
Tenant equal to the greater of (i) five percent (5%) of the delinquent
installment or (ii) One Hundred Dollars ($100.00), which late charge shall be
separate and in addition to any late charge that may be assessed pursuant to
Section 14.3 of the Lease for other than delinquent monthly parking charges.
Landlord may authorize persons other than those described above, including
occupants of other buildings, to utilize the Parking Area. In the event of the
use of the Parking Area by other persons, those persons shall pay for that use
in accordance with the terms established above; provided, however, Landlord may
allow those persons to use the Parking Area on weekends, holidays, and at other
non-office hours without payment.

 

8. Notwithstanding the foregoing paragraphs 1 through 7, Landlord shall be
entitled to pass on to Tenant its proportionate share of any charges or parking
surcharge or transportation management costs levied by any governmental agency.
The foregoing parking provisions are further subject to any governmental
regulations which limit parking or otherwise seek to encourage the use of
carpools, public transit or other alternative transportation forms or traffic
reduction programs. Tenant agrees that it will use its best efforts to
cooperate, including registration and attendance, in programs which may be
undertaken to reduce traffic. Tenant acknowledges that as a part of those
programs, it may be required to distribute employee transportation information,
participate in employee transportation surveys, allow employees to participate
in commuter activities, designate a liaison for commuter transportation
activities, distribute commuter information to all employees, and otherwise
participate in other programs or services initiated under a transportation
management program.

 

9. Should any parking spaces be allotted by Landlord to Tenant, either on a
reserved or nonreserved basis, Tenant shall not assign or sublet any of those
spaces, either voluntarily or by operation of law, without the prior written
consent of Landlord, except in connection with an authorized assignment of this
Lease or subletting of the Premises.

 

 

2

 

EXHIBIT D

 

TENANT’S INSURANCE

 

 

The following requirements for Tenant’s insurance shall be in effect at the
Building, and Tenant shall also cause any subtenant to comply with the
requirements. Landlord reserves the right to adopt reasonable nondiscriminatory
modifications and additions to these requirements. Tenant agrees to obtain and
present evidence to Landlord that it has fully complied with the insurance
requirements.

 

1. Tenant shall, at its sole cost and expense, commencing on the date Tenant is
given access to the Premises for any purpose and during the entire Term,
procure, pay for and keep in full force and effect: (i) commercial general
liability insurance with respect to the Premises and the operations of or on
behalf of Tenant in, on or about the Premises, including but not limited to
coverage for personal injury, contractual liability, independent contractors,
broad form property damage, fire legal liability, products liability (if a
product is sold from the Premises), and liquor law liability (if alcoholic
beverages are sold, served or consumed within the Premises), which policy(ies)
shall be written on an “occurrence” basis and for not less than $2,000,000
combined single limit (with a $50,000 minimum limit on fire legal liability) per
occurrence for bodily injury, death, and property damage liability, or the
current limit of liability carried by Tenant, whichever is greater, and subject
to such increases in amounts as Landlord may determine from time to time; (ii)
workers’ compensation insurance coverage as required by law, together with
employers’ liability insurance coverage of at least $1,000,000; (iii) with
respect to improvements, alterations, and the like required or permitted to be
made by Tenant under this Lease, builder’s risk insurance, in an amount equal to
the replacement cost of the work; (iv) insurance against fire, vandalism,
malicious mischief and such other additional perils as may be included in a
standard “special form” policy, insuring all Tenant Installations, trade
fixtures, furnishings, equipment and items of personal property in the Premises,
in an amount equal to not less than ninety percent (90%) of their actual
replacement cost (with replacement cost endorsement), which policy shall also
include business interruption coverage in an amount sufficient to cover one (1)
year of loss. In no event shall the limits of any policy be considered as
limiting the liability of Tenant under this Lease.

 

2. All policies of insurance required to be carried by Tenant pursuant to this
Exhibit shall be written by responsible insurance companies authorized to do
business in the State of California and with a general policyholder rating of
not less than “A-” and financial rating of not less than “VIII” in the most
current Best’s Insurance Report. The deductible or other retained limit under
any policy carried by Tenant shall be commercially reasonable, and Tenant shall
be responsible for payment of such retained limit with full waiver of
subrogation in favor of Landlord. Any insurance required of Tenant may be
furnished by Tenant under any blanket policy carried by it or under a separate
policy. A certificate of insurance, certifying that the policy has been issued,
provides the coverage required by this Exhibit and contains the required
provisions, together with endorsements acceptable to Landlord evidencing the
waiver of subrogation and additional insured provisions required below, shall be
delivered to Landlord prior to the date Tenant is given the right of possession
of the Premises. Proper evidence of the renewal of any insurance coverage shall
also be delivered to Landlord not less than thirty (30) days prior to the
expiration of the coverage. In the event of a loss covered by any policy under
which Landlord is an additional insured, Landlord shall be entitled to review a
copy of such policy.

 

3. Each policy evidencing insurance required to be carried by Tenant pursuant to
this Exhibit shall contain the following provisions and/or clauses satisfactory
to Landlord: (i) with respect to Tenant’s commercial general liability
insurance, a provision that the policy and the coverage provided shall be
primary and that any coverage carried by Landlord shall be excess of and
noncontributory with any policies carried by Tenant, together with a provision
including Landlord, The Irvine Company LLC, and any other parties in interest
designated by Landlord as additional insureds; (ii) except with respect to
Tenant's commercial general liability insurance, a waiver by the insurer of any
right to subrogation against Landlord, its agents, employees, contractors and
representatives which arises or might arise by reason of any payment under the
policy or by reason of any act or omission of Landlord, its agents, employees,
contractors or representatives; and (iii) a provision that the insurer will not
cancel or change the coverage provided by the policy without first giving
Landlord thirty (30) days prior written notice. Tenant shall also name Landlord
as an additional insured on any excess or umbrella liability insurance policy
carried by Tenant.

 

4. In the event that Tenant fails to procure, maintain and/or pay for, at the
times and for the durations specified in this Exhibit, any insurance required by
this Exhibit, or fails to carry insurance required by any governmental
authority, Landlord may at its election procure that insurance and pay the
premiums, in which event Tenant shall repay Landlord all sums paid by Landlord,
together with interest at the maximum rate permitted by law and any related
costs or expenses incurred by Landlord, within ten (10) days following
Landlord’s written demand to Tenant.

 

 

NOTICE TO TENANT: IN ACCORDANCE WITH THE TERMS OF THIS LEASE, TENANT MUST
PROVIDE EVIDENCE OF THE REQUIRED INSURANCE TO LANDLORD’S MANAGEMENT AGENT PRIOR
TO BEING AFFORDED ACCESS TO THE PREMISES.

 

1

 

EXHIBIT E

 

RULES AND REGULATIONS

 

 

The following Rules and Regulations shall be in effect at the Building. Landlord
reserves the right to adopt reasonable nondiscriminatory modifications and
additions at any time. In the case of any conflict between these regulations and
the Lease, the Lease shall be controlling.

 

1. Except with the prior written consent of Landlord, or unless otherwise
specifically authorized in this Lease, Tenant shall not sell or permit the
retail sale of goods or services in or from the Premises, nor shall Tenant allow
the Premises to be utilized for any manufacturing or medical practice.

 

2. The sidewalks, halls, passages, elevators, stairways, and other common areas
shall not be obstructed by Tenant or used by it for storage, for depositing
items, or for any purpose other than for ingress to and egress from the
Premises. The halls, passages, entrances, elevators, stairways, balconies and
roof are not for the use of the general public, and Landlord shall in all cases
retain the right to control and prevent access to those areas of all persons
whose presence, in the judgment of Landlord, shall be prejudicial to the safety,
character, reputation and interests of the Building and its tenants. Should
Tenant have access to any balcony or patio area, Tenant shall not place any
furniture or other personal property in such area without the prior written
approval of Landlord. Nothing contained in this Lease shall be construed to
prevent access to persons with whom Tenant normally deals only for the purpose
of conducting its business on the Premises (such as clients, customers, office
suppliers and equipment vendors and the like) unless those persons are engaged
in illegal activities. Neither Tenant nor any employee or contractor of Tenant
shall go upon the roof of the Building without the prior written consent of
Landlord.

 

3. The sashes, sash doors, windows, glass lights, solar film and/or screen, and
any lights or skylights that reflect or admit light into the halls or other
places of the Building shall not be covered or obstructed. The toilet rooms,
water and wash closets and other water apparatus shall not be used for any
purpose other than that for which they were constructed, and no foreign
substance of any kind shall be thrown in those facilities, and the expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by Tenant.

 

4. No sign, advertisement or notice visible from the exterior of the Premises
shall be inscribed, painted or affixed by Tenant on any part of the Building or
the Premises without the prior written consent of Landlord. If Landlord shall
have given its consent at any time, whether before or after the execution of
this Lease, that consent shall in no way operate as a waiver or release of any
of the provisions of this Lease, and shall be deemed to relate only to the
particular sign, advertisement or notice so consented to by Landlord and shall
not be construed as dispensing with the necessity of obtaining the specific
written consent of Landlord with respect to any subsequent sign, advertisement
or notice. If Landlord, by a notice in writing to Tenant, shall object to any
curtain, blind, tinting, shade or screen attached to, or hung in, or used in
connection with, any window or door of the Premises, the use of that curtain,
blind, tinting, shade or screen shall be immediately discontinued and removed by
Tenant. No awnings shall be permitted on any part of the Premises. No antenna or
satellite dish shall be installed by Tenant that is either located or visible
from outside the Premises without the prior written agreement of Landlord.

 

5. Tenant shall not do or permit anything to be done in the Premises, or bring
or keep anything in the Premises, which shall in any way increase the rate of
fire insurance on the Building, or on the property kept in the Building, or
obstruct or interfere with the rights of other tenants, or in any way injure or
annoy them, or conflict with the regulations of the Fire Department or the fire
laws, or with any insurance policy upon the Building, or any portion of the
Building or its contents, or with any rules and ordinances established by the
Board of Health or other governmental authority.

 

6. The installation and location of any unusually heavy equipment in the
Premises, including without limitation file storage units, safes and electronic
data processing equipment, shall require the prior written approval of Landlord.
Landlord may restrict the weight and position of any equipment that may exceed
the weight load limits for the structure of the Building, and may further
require, at Tenant’s expense, the reinforcement of any flooring on which such
equipment may be placed and/or an engineering study to be performed to determine
whether the equipment may safely be installed in the Building and the necessity
of any reinforcement. The moving of large or heavy objects shall occur only
between those hours as may be designated by, and only upon previous written
notice to, Landlord, and the persons employed to move those objects in or out of
the Building must be reasonably acceptable to Landlord. Without limiting the
generality of the foregoing, no freight, furniture or bulky matter of any
description shall be received into or moved out of the lobby of the Building or
carried in any elevator other than the freight elevator designated by Landlord
unless approved in writing by Landlord.

 

7. Landlord shall clean the Premises as provided in the Lease, and except with
the written consent of Landlord, no person or persons other than those approved
by Landlord will be permitted to enter the Building for that purpose. Tenant
shall not cause unnecessary labor by reason of Tenant’s carelessness and
indifference in the preservation of good order and cleanliness. Landlord shall
not be responsible to Tenant or its employees for loss or damage to property in
connection with the provision of janitorial services by third party contractors.

 

8. Tenant shall not sweep or throw, or permit to be swept or thrown, from the
Premises any dirt or other substance into any of the corridors or halls or
elevators, or out of the doors or windows or stairways of the Building, and
Tenant shall not use, keep or permit to be used or kept any foul or noxious gas
or substance in the Premises, or permit or suffer the Premises to be occupied or
used in a manner offensive or objectionable to Landlord or other occupants of
the Building by reason of noise, odors and/or vibrations, or interfere in any
way with other tenants or those having business with other tenants, nor shall
any animals or birds be kept by Tenant in or about the Building. Neither Tenant
nor its employees, agents, contractors, invitees or licensees shall bring any
firearm, whether loaded or unloaded, into the Project at any time. Smoking or
carrying of lighted cigars, cigarettes, pipes or similar products anywhere
within the Premises or Building is strictly prohibited, and Landlord may enforce
such prohibition pursuant to Landlord’s leasehold remedies. Smoking is permitted
outside the Building and within the project only in areas designated by
Landlord.

 



1

 

 

9. No cooking shall be done or permitted by Tenant on the Premises, except
pursuant to the normal use of a U.L. approved microwave oven and coffee maker
for the benefit of Tenant’s employees and invitees, nor shall the Premises be
used for the storage of merchandise or for lodging. Any pipes or tubing used by
Tenant to transmit water to an appliance or device in the Premises must be made
of copper or stainless steel, and in no event shall plastic tubing be used for
that purpose.

 

10. Tenant shall not use or keep in the Building any kerosene, gasoline, or
inflammable fluid or any other illuminating material, or use any method of
heating other than that supplied by Landlord.

 

11. If Tenant desires telephone, telegraph, burglar alarm or similar
connections, Landlord will direct electricians as to where and how the wires are
to be introduced. No boring or cutting for wires or otherwise shall be made
without directions from Landlord.

 

12. Upon the termination of its tenancy, Tenant shall deliver to Landlord all
the keys to offices, rooms and toilet rooms and all access cards which shall
have been furnished to Tenant or which Tenant shall have had made.

 

13. Tenant shall not mark, drive nails, screw or drill into the partitions,
woodwork or plaster or in any way deface the Premises, except to install normal
wall hangings. Tenant shall not affix any floor covering to the floor of the
Premises in any manner except by a paste, or other material which may easily be
removed with water, the use of cement or other similar adhesive materials being
expressly prohibited. The method of affixing any floor covering shall be subject
to approval by Landlord. The expense of repairing any damage resulting from a
violation of this rule shall be borne by Tenant.

 

14. On Saturdays, Sundays and legal holidays, and on other days between the
hours of 6:00 p.m. and 8:00 a.m., access to the Building, or to the halls,
corridors, elevators or stairways in the Building, or to the Premises, may be
refused unless the person seeking access complies with any access control system
that Landlord may establish. Landlord shall in no case be liable for damages for
the admission to or exclusion from the Building of any person whom Landlord has
the right to exclude under Rules 2 or 18 of this Exhibit. In case of invasion,
mob, riot, public excitement, or other commotion, or in the event of any other
situation reasonably requiring the evacuation of the Building, Landlord reserves
the right at its election and without liability to Tenant to prevent access to
the Building by closing the doors or otherwise, for the safety of the tenants
and protection of property in the Building.

 

15. Tenant shall be responsible for protecting the Premises from theft, which
includes keeping doors and other means of entry closed and securely locked.
Tenant shall cause all water faucets or water apparatus to be shut off before
Tenant or Tenant’s employees leave the Building, and that all electricity, gas
or air shall likewise be shut off, so as to prevent waste or damage, and for any
default or carelessness Tenant shall make good all injuries sustained by other
tenants or occupants of the Building or Landlord.

 

16. Tenant shall not alter any lock or install a new or additional lock or any
bolt on any door of the Premises without the prior written consent of Landlord.
If Landlord gives its consent, Tenant shall in each case promptly furnish
Landlord with a key for any new or altered lock.

 

17. Tenant shall not install equipment, such as but not limited to electronic
tabulating or computer equipment, requiring electrical or air conditioning
service in excess of that to be provided by Landlord under the Lease except in
accordance with Exhibit B.

 

18. Landlord shall have full and absolute authority to regulate or prohibit the
entrance to the Premises of any vendor, supplier, purveyor, petitioner,
proselytizer or other similar person if, in the good faith judgment of Landlord,
such person will be involved in general solicitation activities, or the
proselytizing, petitioning, or disturbance of other tenants or their customers
or invitees, or engaged or likely to engage in conduct which may in Landlord’s
opinion distract from the use of the Premises for its intended purpose.
Notwithstanding the foregoing, Landlord reserves the absolute right and
discretion to limit or prevent access to the Buildings by any food or beverage
vendor, whether or not invited by Tenant, and Landlord may condition such access
upon the vendor’s execution of an entry permit agreement which may contain
provisions for insurance coverage and/or the payment of a fee to Landlord.

 

19. Tenant shall, at its expense, be required to utilize the third party
contractor designated by Landlord for the Building to provide any telephone
wiring services from the minimum point of entry of the telephone cable in the
Building to the Premises.

 

20. Tenant shall, upon request by Landlord, supply Landlord with the names and
telephone numbers of personnel designated by Tenant to be contacted on an
after-hours basis should circumstances warrant.

 

21. Tenant shall cause its employees and agents, and shall endeavor to instruct
its invitees, to wear attire suitable for a first class office project while
such persons are in the Building or Project.

 

22. Landlord may from time to time grant tenants individual and temporary
variances from these Rules, provided that any variance does not have a material
adverse effect on the use and enjoyment of the Premises by Tenant.

 

2

 

EXHIBIT F

 

ADDITIONAL PROVISIONS

 

1. RIGHT TO EXTEND. Provided that Tenant is not in default under any provision
of this Lease at the time of exercise of the extension right granted herein, and
provided further that Tenant is occupying the entire Premises and has not
assigned or sublet any of its interest in this Lease (except in connection with
a permitted transfer of this Lease to a Tenant Affiliate as described in Section
9.1 hereof), Tenant may extend the Term of this Lease for one period of 60
months. Tenant shall exercise its right to extend the Term by and only by
delivering to Landlord, not less than 9 months nor more than 12 months prior to
the expiration date of the Term, Tenant’s written notice of its irrevocable
commitment to extend (the “Commitment Notice”). Should Tenant fail timely to
deliver the Commitment Notice, then this extension right shall thereupon lapse
and be of no further force or effect.

 

The Basic Rent and parking charges payable under the Lease during the extension
of the Term shall be at the prevailing market rental rate (including periodic
adjustments) for comparable and similarly improved office space in the Building
and Project as of the commencement of the extension period, based on a
reasonable extrapolation of Landlord’s then-current leasing rates (the
“Prevailing Rate”); provided that such Basic Rent shall in no event be less than
the Basic Rent payable by Tenant during the final month of the Term. In the
event that the parties are not able to agree on the Prevailing Rate within 120
days prior to the expiration date of the Term (and for the avoidance of doubt
despite such 120 day period falling outside of the three month window in which
the Tenant may deliver a Commitment Notice), then either party may elect, by
written notice to the other party, to cause said rental, including subsequent
adjustments, to be determined by appraisal as follows.

 

Within 10 business days following receipt of such appraisal election, the
parties shall attempt to agree on an appraiser to determine the Prevailing Rate.
If the parties are unable to agree in that time, then each party shall designate
an appraiser within 10 business days thereafter. Should either party fail to so
designate an appraiser within that time, then the appraiser designated by the
other party shall determine the Prevailing Rate. Should each of the parties
timely designate an appraiser, then the two appraisers so designated shall
appoint a third appraiser who shall, acting alone, determine the fair market
rental value of the Premises. Any appraiser designated hereunder shall have an
M.A.I. certification or equivalent with not less than 7 years experience in the
valuation of commercial office buildings in San Diego County, California.

 

Within 10 business days following the selection of the appraiser, Landlord and
Tenant shall each submit in writing to the appraiser its determination of the
rental rate for the extension period (respectively, the “Landlord’s
Determination” and the “Tenant’s Determination”). Should either party fail
timely to submit its rental determination, then the determination of the other
party shall be conclusive and binding on the parties. The appraiser shall not
disclose to either party the rental determination of the other party until the
expiration of that 10 day period or, if sooner, the appraiser’s receipt of both
the Landlord’s Determination and the Tenant’s Determination.

 

Within 30 days following the selection of the appraiser and such appraiser’s
receipt of the Landlord’s Determination and the Tenant’s Determination, the
appraiser shall determine whether the rental rate determined by Landlord or by
Tenant more accurately reflects Prevailing Rate for the Premises, as reasonably
extrapolated to the commencement of the extension term. Accordingly, either the
Landlord’s Determination or the Tenant’s Determination shall be selected by the
appraiser as the fair market rental rate for the extension period. In
determining such value, the appraiser shall first consider rental comparables
for the Building and the Project, provided that if adequate comparables do not
exist then the appraiser may consider transactions involving similarly improved
space owned by Landlord or its affiliates in the vicinity with appropriate
adjustments for differences in location and quality of project. In no event
shall the appraiser attribute factors for market tenant improvement allowances
or brokerage commissions to reduce said fair market rental. At any time before
the decision of the appraiser is rendered, either party may, by written notice
to the other party, accept the rental terms submitted by the other party, in
which event such terms shall be deemed adopted as the agreed fair market rental.
The fees of the appraiser(s) shall be borne entirely by the party whose
determination of the fair market rental rate was not accepted by the appraiser.
Should the fair market rental not be established by the commencement of the
extension period, then Tenant shall continue paying rent at the rate in effect
during the last month of the initial Term, and a lump sum adjustment shall be
made promptly upon the determination of such new rental.

 

Promptly following receipt the determination of the Basic Rent payable during
the extension of the Term, Landlord shall prepare an appropriate amendment to
the Lease memorializing the extension of the Term in accordance with the
foregoing (but otherwise upon the same terms, covenants and conditions as set
forth in this Lease except as otherwise expressly agreed upon by Landlord and
Tenant), and Tenant shall duly execute and return the same to Landlord within 15
days. If Tenant fails timely to do so, then Landlord, at its sole discretion,
may either enforce its rights under this Section or, upon written notice to
Tenant, elect to cause Tenant’s right to extend to be extinguished, in which
event this Lease shall terminate as of the originally scheduled date of
expiration. Should Landlord elect the latter, then this Lease shall terminate
upon the scheduled date of expiration and Tenant’s rights under this paragraph
shall be of no further force or effect.

 

Any attempt to assign or transfer any right or interest created by this
paragraph to other than a permitted transfer shall be void from its inception.
Tenant shall have no other right to extend the Term beyond the single 60 month
extension created by this paragraph. Unless agreed to in a writing signed by
Landlord and Tenant, any extension of the Term, whether created by an amendment
to this Lease or by a holdover of the Premises by Tenant, or otherwise, shall be
deemed a part of, and not in addition to, any duly exercised extension period
permitted by this paragraph. Time is specifically made of the essence of this
Section.

 

1

 

EXHIBIT G

 

Form Letter of Credit:

 

 

 

…………………………………………………………………………………………………………………

 

……………………………………………………………………………………………………………

 

IF THIS LANGUAGE FOR THE STANDBY LETTER OF CREDIT IS TO BE USED THEN THE
OBLIGOR/APPLICANT

MUST SIGNIFY THEIR APPROVAL BY SIGNING-OFF ON THIS EXHIBIT.

  APPROVED AS ISSUED COMPANY:  _________________________

 

  By: X             AUTHORIZED SIGNATURE OF OBLIGOR/APPLICANT   DATE

 

 

…………………………………………………………………………………………………………………

 

CITIBANK, N.A. HAS PREPARED THIS DRAFT UPON REQUEST AND BASED ON INFORMATION
SUPPLIED TO IT. NO REPRESENTATION OR COMMITMENT IS MADE BY CITIBANK, N.A.
REGARDING THE ACCURACY OR SUITABILITY OF THIS DRAFT FOR ITS INTENDED PURPOSE

…………………………………………………………………………………………………………………

 

DATE:

 

ISSUING BANK:

CITIBANK, N.A.

C/O ITS SERVICER, CITICORP NORTH AMERICA, INC.

3800 CITIBANK CENTER, BUILDING B, 3RD FLOOR

TAMPA, FL 33610

 

BENEFICIARY:

THE IRVINE COMPANY, LLC

550 NEWPORT CENTER DRIVE

NEWPORT BEACH, CA 92660

ATTN: SENIOR VP, PROPERTY OPERATIONS, IRVINE OFF. PROP.

 

APPLICANT:

INTERCEPT PHARMACEUTICALS, INC.

450 W 15TH ST, SUITE 505

NEW YORK, NY 10011

 

LETTER OF CREDIT NO.

 

GENTLEMEN:

 

BY ORDER OF OUR CLIENT, INTERCEPT PHARMACEUTICALS, INC. (THE “APPLICANT”), WE
HEREBY OPEN OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. _____________, IN YOUR
FAVOR FOR AN AMOUNT NOT TO EXCEED IN AGGREGATE USD874,000.00 (EIGHT HUNDRED
SEVENTY FOUR THOUSAND AND 00/100 U.S. DOLLARS), EFFECTIVE IMMEDIATELY AND
EXPIRING AT THE OFFICE OF OUR SERVICER, CITICORP NORTH AMERICA, INC. AT 3800
CITIBANK CENTER, BUILDING B, 3RD FLOOR, TAMPA, FLORIDA 33610 ATTN. STANDBY
LETTER OF CREDIT UNIT OR SUCH OTHER OFFICE AS WE MAY ADVISE YOU FROM TIME TO
TIME (THE “OFFICE”), ON APRIL 14, 2015.

 

 

FUNDS HEREUNDER ARE AVAILABLE TO YOU AGAINST PRESENTATION OF YOUR SIGHT
DRAFT(S), DRAWN ON US, MENTIONING THEREON OUR LETTER OF CREDIT NUMBER
_____________, ACCOMPANIED BY YOUR WRITTEN AND DATED STATEMENT, SIGNED BY AN
AUTHORIZED OFFICER OF YOUR COMPANY, STATING THE FOLLOWING:

 

“WE HEREBY CERTIFY THAT THE AMOUNT OF ANY DRAFT(S) DRAWN HEREUNDER REPRESENTS
FUNDS DUE AND PAYABLE BECAUSE A DEFAULT HAS OCCURRED UNDER THAT CERTAIN LEASE
AGREEMENT BETWEEN INTERCEPT PHARMACEUTICALS, INC. (THE "TENANT"), AND THE IRVINE
COMPANY, LLC (THE "LANDLORD"), DATED ______________; WRITTEN NOTICE OF SUCH
DEFAULT WAS DULY GIVEN TO THE TENANT AND ALL APPLICABLE GRACE PERIODS EXPIRED
UNDER SAID LEASE."

 

 

1

 



 

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE DEEMED AUTOMATICALLY
EXTENDED, WITHOUT AMENDMENT, FOR ADDITIONAL PERIOD(S) OF ONE YEAR FROM THE
EXPIRY DATE HEREOF, OR ANY FUTURE EXPIRATION DATE, BUT NOT BEYOND NOVEMBER 01,
2019, UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO ANY EXPIRATION DATE WE NOTIFY YOU
BY REGISTERED MAIL OR BY ANY OTHER RECEIPTED MEANS THAT WE ELECT NOT TO CONSIDER
THIS LETTER OF CREDIT RENEWED FOR ANY SUCH ADDITIONAL PERIOD, WHEREUPON YOU MAY
DRAW FOR THE AVAILABLE AMOUNT UNDER THIS LETTER OF CREDIT BY MEANS OF YOUR SIGHT
DRAFT(S), DRAWN ON US, MENTIONING OUR LETTER OF CREDIT NUMBER.

 

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT IS TRANSFERABLE AND MAY BE
TRANSFERRED IN ITS ENTIRETY, BUT NOT IN PART, AND MAY BE SUCCESSIVELY
TRANSFERRED BY YOU OR ANY TRANSFEREE HEREUNDER TO A SUCCESSOR TRANSFEREE(S).
TRANSFER UNDER THIS LETTER OF CREDIT TO SUCH TRANSFEREE SHALL BE EFFECTED UPON
PRESENTATION TO US OF THE ORIGINAL OF THIS LETTER OF CREDIT AND ANY AMENDMENTS
HERETO ACCOMPANIED BY A REQUEST DESIGNATING THE TRANSFEREE IN THE FORM OF
EXHIBIT "A" ATTACHED HERETO APPROPRIATELY COMPLETED, ALONG WITH PAYMENT OF 1/4
OF ONE PERCENT (MINIMUM $250) AS A TRANSFER FEE.

 

WE HEREBY AGREE TO HONOR EACH DRAFT DRAWN UNDER AND IN COMPLIANCE WITH THE TERMS
AND CONDITIONS OF THIS LETTER OF CREDIT IF PRESENTED, AS SPECIFIED, AT OUR
OFFICE ON OR BEFORE EXPIRATION DATE.

 

IN ADDITION, PRESENTATION OF SUCH DRAFT AND CERTIFICATE MAY ALSO BE MADE BY FAX
TRANSMISSION TO FAX NO. 813-604-7187 OR SUCH OTHER FAX NUMBER IDENTIFIED BY
CITIBANK, N.A. IN A WRITTEN NOTICE TO YOU. TO THE EXTENT A PRESENTATION IS MADE
BY FAX TRANSMISSION, YOU MUST (I) PROVIDE TELEPHONE NOTIFICATION THEREOF TO
CITIBANK, N.A. (PHONE NO. 866 945 6284) PRIOR TO OR SIMULTANEOUSLY WITH THE
SENDING OF SUCH FAX TRANSMISSION AND (II) SEND THE ORIGINAL OF SUCH DRAFT AND
CERTIFICATE TO CITIBANK, N.A. BY OVERNIGHT COURIER, AT THE ADDRESS PROVIDED
ABOVE FOR PRESENTATION OF DOCUMENTS , PROVIDED HOWEVER, THAT CITIBANK, N.A.'S
RECEIPT OF SUCH TELEPHONE NOTICE OR ORIGINAL DOCUMENTS SHALL NOT BE A CONDITION
TO PAYMENT HEREUNDER.

 

SHOULD YOU HAVE OCCASION TO COMMUNICATE WITH US REGARDING THIS LETTER OF CREDIT,
PLEASE DIRECT YOUR CORRESPONDENCE TO OUR OFFICE, MAKING SPECIFIC MENTION OF THE
LETTER OF CREDIT NUMBER INDICATED ABOVE. FOR INQUIRIES YOU MAY CONTACT US AT
1-866-945-6284 OR VIA SWIFT CITIUS33.

 

ALL PARTIES TO THIS LETTER OF CREDIT ARE ADVISED THAT THE U.S. GOVERNMENT HAS IN
PLACE CERTAIN SANCTIONS AGAINST CERTAIN COUNTRIES, INDIVIDUALS, ENTITIES, AND
VESSELS. CITIGROUP ENTITIES, INCLUDING BRANCHES AND, IN CERTAIN CIRCUMSTANCES,
SUBSIDIARIES, ARE/WILL BE PROHIBITED FROM ENGAGING IN TRANSACTIONS OR OTHER
ACTIVITIES WITHIN THE SCOPE OF APPLICABLE SANCTIONS

 

EXCEPT AS FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF
CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (“ISP98”),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590, AND AS TO MATTERS NOT
GOVERNED BY THE ISP98, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK AND APPLICABLE U.S. FEDERAL LAW.

 

2

 

 

Exhibit A

Request for Full Transfer

Relinquishing all Rights as Beneficiary

 

(This form is to be used when the Letter of Credit is to be Transferred in its
entirety and, no substitution of invoices is involved and, no rights are to be
retained by the undersigned Beneficiary.)

 

 

 

 

Citicorp North America Inc., Date:

As Servicer for Citibank, N.A.

3800 Citibank Center, Bldg. B, 3rd Fl.

Tampa, FL 33610

 

 

Re: L/C No. ______________________

 

Issued by: CITIBANK, N.A.

 

Citibank, N.A. Ref: ______________________

 

 

Gentlemen:

 

 

Receipt is acknowledged of the original instrument which you forwarded to us
relative to the issuance of a Letter of Credit ( herein called the “Credit” )
bearing your reference number as above in favor of ourselves and/or Transferees
and we hereby request you to transfer the said Letter of Credit, in its
entirety, to:

 

_____________________________________________________________________________________

 

whose address
is_______________________________________________________________________

 

_____________________________________________________________________________________

 

(Optional) Please advise Beneficiary through the below indicated Advising Bank:

 

_____________________________________________________________________________________

 

_____________________________________________________________________________________

 

We are returning the original instrument to you herewith in order that you may
deliver it to the Transferees together with your customary letter of transfer.

 

It is understood that any amendments to the Letter of Credit which you may
receive are to be advised by you directly to the Transferees and that the drafts
and documents of the Transferees, if issued in accordance with the conditions of
the Letter of Credit, are to be forwarded by you directly to the party for whose
account the credit was opened (or any intermediary) without our intervention.

 

(continued on page 2)

 

3

 

Page 2        Request for Full Transfer Relinquishing all Rights as Beneficiary

 

 

Citibank, N.A. reference __________________

 

 

We understand that the Transfer charge is 1/4 of 1% on the amount being
transferred (minimum $250.00) and in addition thereto we agree to pay to you on
demand any expenses that may be incurred by you in connection with this
transfer.

 

 

___ We enclose our check for $ _________________ to cover your charges.

(Note: Payment of charges must be in the form of a certified check if not drawn
on Citibank, N.A.)

 

___ We authorize you to charge our Citibank N.A. account No.
____________________________

 

 

 

 

 

 

 

SIGNATURE GUARANTEED Sincerely yours,     The First Beneficiary’s signature(s)
with   title(s) conforms with that on file   with us and such is/are authorized
  for the execution of this instrument.          
___________________________________ _________________________________ (Name of
Bank) (Name of First Beneficiary)     ___________________________________
_________________________________ (Bank Address) (Telephone Number)    
___________________________________ _________________________________ (City,
State, Zip Code) (Authorized Name and Title)    
___________________________________ _________________________________ (Telephone
Number) (Authorized Signature)     ___________________________________
_________________________________ (Authorized Name and Title) (Authorized Name
and Title) ( If applicable )     ___________________________________
_________________________________ (Authorized Signature) (Authorized Signature)
( If applicable )

 

 



 

4

 

 

EXHIBIT X

 

WORK LETTER

BUILD TO SUIT

 

 

Landlord shall cause its contractor to make the following improvements (the
“Tenant Improvements”) for the Premises as shown in the space plan (the “Plan”)
prepared by Gensler Space Plan dated February 21, 2014 and the ROM #1 dated
February 27, 2014. Landlord's total contribution for the Tenant Improvements,
inclusive of space planning costs and Landlord's construction management fee,
shall not exceed $2,350,000.00 (“Landlord Contribution”), and any additional
cost shall be borne solely by Tenant and paid to Landlord prior to the
commencement of construction. It is understood that Landlord shall be entitled
to a supervision/administrative fee equal to three percent (3%) of the total
construction cost, which fee shall be paid from the Tenant Improvements. Tenant
understands and agrees that any portion of the Landlord Contribution not
utilized by March 30, 2015 shall inure to the benefit of Landlord and Tenant
shall not be entitled to any credit or payment or to apply the savings toward
additional work. Unless otherwise specified in the Plan or Cost Estimate or
hereafter agreed in writing by Landlord, all materials and finishes utilized in
constructing the Tenant Improvements shall be Landlord's building standard.
Should Landlord submit any additional plans, equipment specification sheets, or
other matters to Tenant for approval or completion, Tenant shall respond in
writing, as appropriate, within 5 business days unless a shorter period is
provided herein. Tenant shall not unreasonably withhold its approval of any
matter, and any disapproval shall be with reasons specified.

 

In the event that Tenant requests any changes or additional work (“Changes”),
then provided such Change is acceptable to Landlord, Landlord shall advise
Tenant by written change order of any additional cost and/or Tenant Delay (as
defined below) such change would cause. Tenant shall approve or disapprove such
change order in writing within two (2) business days following its receipt.
Tenant's approval of a change order shall not be effective unless accompanied by
payment in full of the additional cost of the Tenant Improvement work resulting
from the change order, utilizing any portion of the Landlord Contribution
remaining, if any. It is understood that Landlord shall have no obligation to
interrupt or modify the Tenant Improvement work pending Tenant's approval of a
change order.

 

Notwithstanding any provision in the Lease to the contrary, if Tenant fails to
comply with any of the time periods specified in this Work Letter, requests any
Changes to the work, fails to make timely payment of any sum due hereunder,
furnishes inaccurate or erroneous specifications or other information, or
otherwise delays in any manner the completion of the Tenant Improvements or the
issuance of an occupancy certificate (any of the foregoing being referred to in
this Lease as a “Tenant Delay”), then Tenant shall bear any resulting additional
construction cost or other expenses, utilizing any portion of the Landlord
Contribution remaining, if any, and the Commencement Date shall be deemed to
have occurred for all purposes, including Tenant's obligation to pay Rent, as of
the date Landlord reasonably determines that it would have been able to deliver
the Premises to Tenant but for the collective Tenant Delays.

 

Landlord shall permit Tenant and its agents to enter the Premises prior to the
Commencement Date of the Lease in order that Tenant may perform any work to be
performed by Tenant hereunder through its own contractors, subject to Landlord's
prior written approval, and in a manner and upon terms and conditions and at
times satisfactory to Landlord's representative. The foregoing license to enter
the Premises prior to the Commencement Date is, however, conditioned upon
Tenant's contractors and their subcontractors and employees working in harmony
and not interfering with the work being performed by Landlord. If at any time
that entry shall cause disharmony or interfere with the work being performed by
Landlord, this license may be withdrawn by Landlord upon 24 hours written notice
to Tenant. That license is further conditioned upon the compliance by Tenant's
contractors with all requirements imposed by Landlord on third party
contractors, including without limitation the maintenance by Tenant and its
contractors and subcontractors of workers' compensation and public liability and
property damage insurance in amounts and with companies and on forms
satisfactory to Landlord, with certificates of such insurance being furnished to
Landlord prior to proceeding with any such entry. The entry shall be deemed to
be under all of the provisions of the Lease except as to the covenants to pay
Rent unless Tenant commences business activities within the Premises. Landlord
shall not be liable in any way for any injury, loss or damage which may occur to
any such work being performed by Tenant, the same being solely at Tenant's risk.
In no event shall the failure of Tenant's contractors to complete any work in
the Premises extend the Commencement Date of this Lease.

 

Tenant hereby designates Robin Chapman, Telephone No. (858) 652-6804, as its
representative, agent and attorney-in-fact for the purpose of receiving notices,
approving submittals and issuing requests for Changes, and Landlord shall be
entitled to rely upon authorizations and directives of such person(s) as if
given by Tenant. Tenant may amend the designation of its construction
representative(s) at any time upon delivery of written notice to Landlord.

 

 



5

